 166DECISIONSOF NATIONALLABOR RELATIONS BOARDRainbow Tours,Inc., d/b/a Rainbow CoachesandHawaii Teamsters and Allied Workers, Local966, International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmericaandRonald SaiandGarrettWong.Cases 37-CA-1341, 37-CA-1342, and 37-CA-138730 May 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 12 April 1984 Administrative Law JudgeJoan Wiederissuedthe attached decision. The Re-spondentfiled exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs 1 andhas decided to affirm the judge's rulings,findings, 2and conclusions and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, RainbowTours, Inc., d/b/a Rainbow Coaches, Honolulu,Hawaii, its officers,agents, successors, and assigns,shallpay Simeon Agao Jr., Michael Akamine,Miles Fonseca, Yukio Iho, Lane Kaaiai, Eric Kana,Ralph Kaui, James Louis, Ronald Sai, and HenrySanford the sums set out in the recommendedOrder.1We deny,as lacking in merit, the Respondent'smotionto strike theGeneral Counsel's brief in response to the Respondent's exceptions, andthe General Counsel'smotion to strike the Respondent'smotion.We alsodeny the Respondent'smotion for reconsiderationinasmuch as it does notcontain any newly discovered evidence or evidencenot previously con-sidered by the BoardY TheRespondent has excepted to some of the judge's credibility find-ings.The Board's establishedpolicyis notto overrulean administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91 NLRB 544 (1950), enfd 188F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.Chairman Dotson agrees with the conclusionsreached bythe judge re-garding the discriminatees'dutyto mitigate the Respondent's backpay li-ability.In reaching these conclusions,however, theChairman relies onthe analysis set forthin Brady vThurstonMotor Lines,No 83-1765 (4thCir. Feb 6, 1985)Thomas W. Cestare, Esq.,for the General Counsel.Jared JossemandJohn Knorek, Esgs. (Torkildson, Katz,Jossem & Loden),of Honolulu, Hawaii, for the Re-spondent.John R. Desha, Esq.,of Honolulu, Hawaii, for the Charg-ing Party- Hawaii Teamsters.Charlotte Duarte, Esq.,of Honolulu, Hawaii, for the cityand county of Honolulu.WayneMatsuura,Esq.,Deputy Attorney General, ofHonolulu, Hawaii, for the State Department of Labor.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge. This sup-plemental proceeding was heard at Honolulu,Hawaii, onvarious dates in May, June, July, and August 1983. Abackpay specification and notification was issued on Sep-tember 30, 1982, predicated on a Decision and Order ofthe Board dated March 29, 1979, 241 NLRB 589, whichfound that Respondent discriminatorily discharged 12employees and granted superseniority to nonstrikers inviolation of Section 8(a)(3) and (1) of the Act, and pro-vided that they be reinstated and reimbursed for allwages and other benefits lost between the date of the dis-charge and their reinstatement, with interest to be com-puted thereon in the manner prescribed inF.W. Wool-worth Co.,90 NLRB 289 (1950), andFlorida Steel Corp.,231NLRB 651 (1977). See alsoIsisPlumbing Co.,138NLRB 716 (1962). The United States Court of Appealsfor the Ninth Circuit entered its judgment enforcing infull the Board's order.NLRB v. Rainbow Coaches,628F.2d 1357 (9th Cir. 1980).The parties' disagreement over the backpay owed dis-criminatees Simon (Jay) Agao, Michael Akamine, MilesFonseca, Yukio (Ross) Iho, G. Lane Kaaiai, Eric Kama,Ralph Kaui, James Louis, Ronald Sai, and Henry San-ford led to the issuance of the backpay specification. Re-spondent's answer, filed October 14, 1982, generallydenies each allegationof the specification. The GeneralCounsel, on December 1, 1982, filed a Motion for PartialSummary Judgment. On December 14, 1982, an orderwas issuedtransferring the proceeding to the Board di-recting the parties to show cause why the General Coun-sel'smotion should not be granted. Respondent repliedon January 10, 1983, and filed an amended answer. TheGeneral Counsel filed a motion to strike Respondent'sfirst amended answer; moved to find the backpay specifi-cation true; and, further, moved for partial summaryjudgment. The Board found, in a Supplemental Decisionand Order, 266 NLRB 585, dated March 28, 1983, thatRespondent's amended answer failed to deny with therequisite specificity the allegations with respect to discri-minatees Akamine, Kaaiai, Kaui, and Sanford. Therefore,gross backpay is an issue only concerning discriminateesAgao, Fonseca, Iho, Kama, Louis, and Sai. Interim earn-ings is in issue for all discriminatees.On the entire record and from my observation of thewitnesses, I make the following280 NLRB No. 17 RAINBOW COACHES167FINDINGS OF FACT1. ISSUESRespondentraisedboth proceduraland substantiveissues.These issues includeassertionsthat:the formulautilizedbytheRegionalDirectorto determine grossbackpay was the improperbasis for such computation;the interim earning calculationsfor thediscriminateeswere erroneous;discriminateeswillfully failedto mitigatedamages;discriminatees Fonseca andLouiswere rein-stated and then voluntarily quit; the failureto permit dis-covery so denied Respondentthe rights guaranteed itunder the fifth and sixthamendmentsof the UnitedStates Constitution affording due process of law and jurytrial topreclude thepresentation of a defense;the Boardshould find that certainclaimantswithheldrelevant in-formationfrom theBoard prior to hearing,which shouldrelieve Respondent of all interest assessments regardingthose claimants;some discriminateesconcealedinterimearningsand failed to respondin a timely manner toBoard requestsfor information;and the failure of certainclaimants to keep or furnish the Board with accuraterecords of job searchconstitutesa bar to their claim forbackpay, for the failures were sufficientlyflagrant as toconstitutewillfulconcealmentof interimearnings.Also,certain issues arose at hearing regarding petitions torevoke several of Respondent's subpoenas.II.FINDINGS OF THE CASEA. Preliminary Matters1.Motion to correct transcriptOn October 5, 1983,Respondent filed a motion to cor-rect the transcript.In particular,it requests that a sub-stantial number of exhibits be acknowledged. To appreci-ate the need for the request,itmust be noted that the re-porting service failed to submit a complete,understand-able record. It submitted an incomplete set of exhibits ina form that ignored any sense of order.Repeated re-quests to the reporting service failed to produce the miss-ing exhibits and joint requests to the parties for copieswas the only method available to ensure completion ofthe record.Also, in some instances the transcript was un-clear about the disposition of several exhibits.In otherinstances the record clearly reflects dispositions whichRespondent claims are inaccurate. This confusion may beascribed in part to the failure of the reporting service topresent a complete set of exhibits in usable form. Thisfailure occurred after repeated requests during the trialto the reporting service to take measures ensuring reten-tion of a complete set of exhibits in a rational order. Toaccomplish this end, counsel for Respondent,Knorek, re-mained every evening to review the exhibits with the re-porter to ensure that the reporting service had completesets of exhibits in order.These efforts were expended tono avail.Also the reporting service, contrary to request,did notmaintain a rejected exhibit file. Therefore any use of ex-hibitsmust be done with great care since there was noway to ascertain from the files which exhibits were re-jected and which were admitted.Resort must be made tothe transcript.Counsel for the General Counsel opposes the motionto correct the transcript regarding ExhibitsC-26, C-27,and C-28,which Respondent contends were moved andreceived in evidence.The transcript reflects that at thetime the exhibits were initially moved they were not ad-mitted for lack of authentication and, at the time authen-ticationwas attempted,the exhibits were shown to beeither irrelevant or Respondent failed to provide the req-uisite authentication.They werenot admitted into evi-dence.With respect to Respondent'sExhibitsE-19(1)and E-19(2), these applications of Kaaiai were nevermoved into evidence.The motion as to these exhibits isdenied.Respondent'sExhibitE-23 has been admittedand the mismarking noted in the motion is corrected.The motion to correct the transcript,to reflect that Re-spondent's Exhibits H-20, H-21,H-24 through H-33,and H-37 have been admitted,isgranted.The motion tocorrect the transcript to reflect that Respondent'sExhibit1-5 is admitted, is granted. The motion to correct thetranscript to reflect that Respondent's Exhibit J-2 wasadmitted is granted.The motion to correct the transcript so it indicatesthat ExhibitsA-13, C-46, and C-47,E-20 through E-22,and H-17 were identified is granted and the appropriateindices should be so modified.Also omitted from the in-dices are the proper notifications that Respondent's Ex-hibits C-31, C-32, and C-48;E-26, E-30,and E-32; G-14;H-19, H-19(l),H-38,and H-45;1-19; J-18;M; andR-2 were rejected.The indices should be amended toproperly indicate these dispositions.The motion to correct the transcript to indicate thatRespondent'sExhibitsC-24, C-25, C-28, C-33, C-35,and C-36;E-28; H-42; and J-1were withdrawn is grant-ed.2.Assertion thatBoard processes in backpayproceedings, as applied in this case,deniedRespondent due processa.DelayRespondent claims thatithas beendenied due processfor severalreasons.One reasonis the amount of time ittook the Board agents to obtain information from theclaimants, delayswhich wereunexplained.Thesedelays,it is argued,when cojoined with denial of discovery, andmy rulingson subpoenas, resulted in the creation of irre-buttable presumptions whichRespondent was denied theopportunity to test. For example,it assertslack of oppor-tunity todeterminewhether claimants tookreasonablysufficientsteps to mitigatebackpay.Respondentcites twocases to demonstrate that it hasbeendenied dueprocess.The first isRainbow ValleyCitrusCorp. v. Federal Crop Insurance Corp.,506 F.2d467, 469 (9th Cir. 1974), which provides:The due process clause, in its proceduralas opposedto its substantive aspects,guarantees plaintiffs thattheir liberty and propertyinterestswill not be in-vaded by thegovernment except insofar as they aregiven an opportunityto challengethe purported 168DECISIONSOF NATIONALLABOR RELATIONS BOARDjustification(legal, factual,or both)of the invasion.Thus, tomake outaprima facieclaim that theyhave beendenied due process, plaintiffs must estab-lish two elements: (1) that theirliberty or propertyinterestshave been invadedby the governmentwithout an opportunity to challenge that invasion,and (2) thatthe purportedjustification for the inva-sion is at least plausibly disputable(otherwise an op-portunityto challengethat justification would be anemptyformality).The recorddemonstratesthatRespondent was afford-ed every opportunityto challengethe claim of violationmade in the underlying unfairlabor practice case, whichwas tested in exceptionsfiledwith theBoard,and in itsresortto the Ninth Circuit Court of Appeals.Havingbeen adjudicated a violatorof the Act responsible for re-instatement of employees, Respondentwaitedseveralyears before engaginginany self-help remedies bymaking a good-faithoffer of reinstatement to most, if notall,of the employees foundto be discriminatees. Thisdelay occurreddespitethe fact thatitwas ordered to re-instate these employees and failedto do sountil aroundthe time ofthe Ninth Circuit's decision in this matter.Respondent undisputedlyhad the rightto assume thisriskof litigation,but has no right to be saved from itsconsequences.Respondent also failedto show that the asserted justifi-cation forthe "invasion is at leastplausibly disputable."Id.Respondent has the clearburden of proof, as thewrongdoer,to show thatthe discriminateesimproperlyfailedtomitigate damages.It is undisputedthat theBoard agents,well before trial, gave counsel for Re-spondent complete access to all material in their posses-sionrelevant to interimearningsand computation ofbackpay. The GeneralCounsel made all discriminateesavailable attrial forexaminationby Respondent. At Re-spondent's behest,the entire GeneralCounsel's file wasinspected in camera to ensurethat all evidence thatcould be construedas facts had been madeavailable toRespondent.That theGeneralCounselaccumulates in-formation does not indicate any assumptionof an obliga-tion to show whetherthe discriminateestookreasonableand sufficientsteps to mitigatebackpay. The employerhas theburdenof proving the affirmativedefense of fail-ure to mitigate.SeeNLRB v. Mooney Aircraft,366 F.2d809, 813(5th Cir. 1966);Florence Printing Co. v.NLRB,376 F.2d 216, 223 (4th Cir. 1967), cert. denied 389 U.S.840 (1967);Alamo Express,217 NLRB 402 at 403 (1975),citingBrown& Root,132NLRB 486, 501, 540-543(1961), enfd. 311 F.2d 447 (8th Cir. 1963); andI.Posner,Inc.,154 NLRB 202, 204 (1965).As Judge Learned Handreasonedby analogy, "[i]trest[s]uponthe tort-feasortodisentangle the conse-quences forwhichitwas chargeablefrom those fromwhich itwas immune."NLRBv.RemingtonRand, Inc.,94 F.2d 862, 872 (2d Cir. 1938). "[T]he most elementaryconceptions of justiceand public policy require that thewrongdoershall bear the risk of the uncertainty whichhis own wrong has created."Midwest Hanger Co., 221NLRB 911, 917 (1975),enfd.in relevantpart 550 F.2d1101 (8thCir. 1977),citingBigelowv.RKO Radio Pic-tures,327 U.S. 251, 265(1946).That Respondent choseto risk the potential infusion of vagaries caused by thepassage of time occasioned by awaiting the results of itsappeals before offering the claimants reinstatement doesnot alter its burden of proof or serve to shift the burdento the General Counsel.Respondent also asserts that the amount of time it tookfrom the original decision adjudicating the issue of dis-crimination in March 1979 until the start of this hearinginMay 1983 was so great as to render the accumulationof information sufficient to sustain the burden of provingmitigationan impossibility.The Supreme Court, inNLRB v. Rutter-Rex Mfg. Co.,395 U.S. 258, 264-265(1969), placed the cost of any delay on the employer,stating:Wronged employees are at least as much injured bythe Board's delay in collecting their backpay as thewrongdoing employer.In view of the "economichardship caused by many years of undeservedlysubstandard earnings,"lengthy delays "must renderthe back pay award a wholly inadequate and unsat-isfactory remedy" to the employees for the compa-ny's refusal to reinstate them.NLRB v. Mastro Plas-ticsCorp.,354 F.2d 170, 180 (C.A. 2d 1965). ThisCourt has held before that theBoard isnot requiredto place the consequences of its own delay,even ifinordinate,upon wronged employees to the benefitof wrongdoing employers.[T]he Board could properly conclude that back payisnot only punishment for an unfair labor practice,but is also a remedy designed to restore,so far aspossible, the status quo that would have obtainedbut for the wrongful act. Cf.Phelps Dodge Corp. v.N.L.R.B.,313 U.S. 177, 194 (1941).As an aside, Respondent did not aver inability to payand therefore this issue is not under consideration. SeeSchnadig Corp.,265 NLRB 147 (1982).The National Labor Relations Act requires the wrong-doer "to bear the risks of uncertainty, as to the extent ofthe consequences ascribable to their own actions."Elec-tricalWorkers UE v. NLRB,426 F.2d 1243, 1251-1252(D.C. Cir. 1970), cert. denied 400 U.S. 950 (1970). As theCourt noted, inBigelow v. RKO Radio Pictures,supra,327 U.S. at 265, "The most elementary conceptions ofjustice and public policy require the wrongdoer shallbear the risk of the uncertainty which his own wronghas created." See furtherNLRB v. Katz,369 U.S. 736 at748 fn. 16 (1962), and citations contained therein.Thus,although unconditional offers of reinstatementwent out to all employees on October 6, 1980, the undis-puted failure of the Board to collect information regard-ing the efforts of the discriminatees to mitigate backpayuntil the spring of 1982 does not eliminate or otherwisealter Respondent's burden of proof. This defense is foundto be without merit.b. Lack of discoveryRespondent asserts that lack of pretrial discovery is adenial of due process.It is well settledthat the fifth RAINBOW COACHESamendment does not require that parties to Board pro-ceedings be permitted prehearing discovery.NLRB v.ValleyMold Co.,530 F.2d 693, 695 (6th Cir. 1976), cert.denied 429 U.S. 824 (1976);NLRB v. Interboro Contrac.tors,432 F.2d 854, 857-858 (2d Cir. 1970), cert. denied402 U.S. 915 (1971). It is further held that the NationalLabor Relations Act does not require or even specifical-ly authorize the Board to adopt discovery procedures.Electromec Design & Development Co. v. NLRB,402 F.2d631, 635 (9th Cir. 1969);NLRB v. Leprino Cheese Co.,424 F.2d 184, 187 (10th Cir. 1970), cert. denied 400 U.S.915;NLRB v. Interboro Contractors,supra at 858. See fur-therRutter-Rex Mfg. Co.,194 NLRB 19 (1971), 396 U.S.258 (1969). See furtherFliteChief Inc.,246 NLRB 407(1979);Medicine Bow Coal Co.,217 NLRB 931 at 932-937 (1975); andMagic Pan Inc.,242 NLRB 840 (1979).This defense is found to be without merit.c. LachesRespondent, in its first amended answer and also aspart of its denial of due-process argument, raises lachesas a defense. This defense is related to its allegation thatithas been prejudiced by the system employed by theBoard to conduct backpay proceedings, particularly inthe allocation of burden of proof and development ofevidence. As noted by counsel for the General Counsel,the doctrine of laches is not a defense applicable to back-pay proceedings nor does it toll the backpay obligation.CitingSoutheasternEnvelope Co.,246 NLRB 423, 427(1979);NLRB v. Rutter-Rex Mfg. Co.,supra, 296 U.S.458;IronWorkers Local 378 (Judson Steel),213 NLRB457, 460 (1974);NLRB v. Ozark Hardware Co.,282 F.2d1,6 (8th Cir. 1960). This defense is found to be withoutmerit.d.Modifications to the backpay specificationsThe backpay specifications were modified at least fourtimes.The initial modification occurred the first day oftrialbefore testimony was taken. This amendment wasgenerated by the Board's compliance officer Pamela Tal-kin's discovery of additional income immediately beforethe commencement of the hearing during interviewswith the discriminatees. Another modification was occa-sioned by the discovery of a minor computational errorby the compliance officer. Respondent contends thatthese amendments created confusion and it did not havean opportunity to verify the additional earnings. Re-spondent did not describe with specificity any difficultyoccasioned by these amendments, and the almost 2-month hiatus in the trial between June 3 and July 26 af-forded more than ample opportunity to test the accuracyof these amendments.In analyzing this as well as Respondent's other allega-tions, consideration must be given to the standard thatwhere an employer has discharged an employee unlaw-fully,backpay is "the normal remedy."GoldenDaySchools v.NLRB,644 F.2d 834, 840 (9th Cir. 1981). Thefmding of discriminatory discharge "is presumptive proofthat some backpay is owed by the violating employer."NLRB v. Madison Courier, Inc.,472 F.2d 1307, 1316(D.C. Cir. 1972). Accord:NLRB v. Mastro Plastics Corp.,169354 F.2d 170, 178 (2d Cir. 1965), cert. denied 384 U.S.972 (1966). The purpose of backpay is "to vindicate thepublic policy of the [Act] by making the employeewhole for losses suffered on account of an unfair laborpractice.NLRB v. Dodson's IGA Foodliner,553 F.2d 617,620 (9th Cir. 1977), quotingNathanson v.NLRB, 344U.S. 25, 27 (1952). The purpose of this proceeding is torestore "the economic status quo that would have ob-tained but for the company's wrongful refusal to rein-state."Pepsi-Cola Bottling Co v. NLRB,414 U.S. 168, 188(1973), quotingNLRB v. Rutter-Rex Mfg. Co.,supra, 296U.S. at 263. Accord:Love'sBarbeque Restaurant v.NLRB,640 F.2d1094,1103 (9th Cir.1981).The employer must bear the burden of uncertainty inthese situations.See American Ambulance,255NLRB417 (1981).As noted inMarlene IndustriesCorp. v.NLRB,440 F.2d 673, 674 (6th Cir. 1971), the GeneralCounsel's burden in a backpay proceeding is limited toshowing the gross backpay-what the employees wouldhave earned if the employer had not contravened theAct. The employer then bears the burden of establishingdeductions from the gross backpay; for example, interimearnings from alternative employment or willful failureto seek such employment. Id. See alsoNLRB v. CambriaClay Products,215 F.2d 48, 56 (6th Cir. 1954). See fur-therS.E.Nichols of Ohio,258 NLRB 1 (1981).Pursuant to the Board's Rules and Regulations (259CFR Sec. 10253), the General Counsel is required topresent only "gross amounts of backpay." The GeneralCounsel also includes in the backpay specification deduc-tions for those amounts in mitigation which the GeneralCounsel discovers through personalinterviews, social se-curity records, etc. The General Counsel performs thisservice in the public interest to provide full informationto the employer and to limit the backpay demands, onlywhere aware of sums in mitigation. As noted above, theGeneral Counsel does not thereby assume "the burden ofestablishing the truth of all the information supplied or ofnegativing matters of defense or mitigation."NLRB v.Brown & Root,311 F.2d 447, 454 (8th Cir. 1963).The initial modifications of the specifications prior tothe commencement of hearing were merely the GeneralCounsel's revelations of additional discoveries of infor-mation.As such, they cannot be held to haveassumedany role that is to be carried by counsel for Respondentwho has the burden of establishing mitigation. That someof the information was voluntarily supplied, albeit at theeleventh hour, does not preclude its use. SeeFlite Chief,supra 246 NLRB at 407, enf. denied in part 640 F.2d 989(9th Cir. 1981). The allegations involving individual dis-criminatees, wherein Respondent contends they willfullyconcealed interim employment with any fraudulent intentto increase backpay specifications,willbe discussedbelow.The claimants were discharged at the end of January1977. The Board, contrary to recommended but not re-quired practice, failed to solicit information from the dis-criminatees until 1982. This delay understandably made itdifficult for the individualdiscriminateesto listwithspecificity and accuracy the details of their job search 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDand led to last-minute disclosures and recollections afterface-to-face interviews and discussions.Although Respondent objected to each amendment onthe grounds it had no prior notice of such amendment,many of the amendments were occasioned by testimonyand evidence adduced by Respondent and Respondentclearly heard and had access to the same testimony asthe General Counsel who, as a courtesy to all, recalculat-ed the specifications to ensure the clarity of the record.This practice is found to have assisted all, including Re-spondent.Further, Respondent has failed to demonstrate specifi-cally any injury from those modifications. It has merelymade a bare assertion of prejudice.Respondent failed tostate either at hearing or in its brief any instance wherethe scheduling of this proceeding or the granting of anamendment created a circumstance that would requirethe granting of a continuance. There was not one specif-ic allegation that a witness was unavailable, that timewas inadequate to investigate a particular fact, that fur-ther delay would help clarify matters, or that any otherargument would support the claim of prejudice occa-sioned by these amendments.The assertion that the Office of the General Counselwas attempting to take actions designed to confuse mat-ters is without merit. At no time prior to the close of thistrial did Respondent develop any evidence that indicatedthe issues were more complex or required greater prepa-ration than was apparent from its inception, or when thetrial resumed at the end of July 1983. During the courseof the hearing, the presentation of evidence proceededwithout the slightest suggestion that the defense was inany sense handicapped by a lack of preparation and,indeed, no specific details to the contrary were set forthby Respondent. A review of the record requires the con-clusion that Respondent has still failed to show goodcause for denying any of the amendments.In sum, it isfound that the modification to the specifi-cation either occurred prior to the commencement ofhearing or merely reflects evidence adduced by Re-spondent. The modifications are consonant with estab-lished law. They have not been shown to be a willfulconcealment of interim employment from the Board'scompliance officer with a fraudulent intent to increasethe issuance of backpay specifications or a denial of dueprocess.3. JurisdictionRespondent, in its October 14, 1982 answer to thebackpay specification, asserted as its second defense thatthe Board lacks jurisdiction over Respondent. The rais-ing of the issue at this juncture is clearly improper. Asnoted by the judge in the underlying unfair labor prac-tice proceeding, Respondent admitted, in its answer tothe complaint, that at all pertinent times the Companywas an employer engaged in commerce and in a businessaffecting commerce. There is no indication that Re-spondent raised the issue of jurisdiction when it filed ex-ceptions to the judge's finding of jurisdiction nor is thereany indication that the issue was raised on appeal beforethe Ninth Circuit.Respondent'sgeneral denial of juris-diction is found to be without merit and untimely. Thereisno showingthat thisissuewas raised based on newlydiscovered evidence,previously unavailable evidence, orspecial entitlement to relitigate the issue.Pittsburgh GlassCo. v. NLRB,313 U.S.146, 162(1941).4.The issues involving subpoenasa. State subpoenasRespondent argues that it has been denied a reasonableopportunity to meet its burden of proof because the Stateof Hawaii's petition to revoke a subpoena requesting thecustodian of the records of the UnemploymentInsuranceOffice,Unemployment Service Division, Department ofLabor and Industrial Relations to produce certainrecords regarding the discriminatees was granted.The State filedits petitionto revokeat the commence-ment of trial on the basis of a statutory privilege. IThe State argued that the legislative history from theStanding Committee Report 206, Senate Committee onLabor,Hawaii Senate Journal1969, p. 962,StandingCommittee Report 159, House Committee on Labor andEmployment Problems,Hawaii House Journal1969, page668, and other records and archives clearly indicate thatthe only matters encompassed under the Federal CivilRights Act of 1964 and state and local law encompassingthe same discrimination areas are exempted from thisprivilege.Copies of the Senate Journals were providedby the State's counsel. These reports make reference tostate employment security agencies cooperating and as-sisting the fair employment practiceagencies.Additional-ly, a letter from the director of the Department of Laborreferencing this legislation specifically refers to the anti-discrimination requirements of the Civil Rights Act of1964.Respondent has not adduced any evidencenor madeany argument indicating that the legislative historyre-Hawaii revisedstatutesec. 383-95 provides, in relevant part:(a)Except as otherwise provided in this chapter,information ob-tained fromany employingunit or individual pursuant to the admin-istration of this chapter and determinations concerning the benefitrights of anyindividualshall be heldconfidential and shall not bedisclosedor be open topublic inspection in any manner revealingthe individual'sor employing unit's identity.Any claimant (or hislegal representative) shall be supplied withinformation from therecords ofthe departmentto theextent necessary for the properpresentationof hisclaim in any proceeding under this chapter. Sub-ject to such restrictions as the director may by regulation prescribe,the information and determinations may be made available to:(1) any federalor state agency charged with the administration ofan unemployment compensation or the maintenance of a system ofpublish [sic]employment offices,(2) the bureau of internal revenue of the United States Departmentof Treasury,(3) anyfederal,state or municipal agency charged with the admin-istration of a fair employment practice or antidiscrimination law,and(4) any other federal, state or municipal agency if the directordeems that the disclosureto theagency serves the public interest.(b) Information obtained in connection with the administration ofthe employment service may be made available to persons or agen-ciesfor purposes appropriate to theoperationpf a public employ-ment service.Sec 383-144of theHawaii revised statutes provides a penalty for unlaw-ful disclosure of the subpoenaed material by imposing a fine of not lessthan $20 or morethan $200 orimprisonment for not more than 90 days,or both. RAINBOW COACHESquires an interpretation different from that propoundedby the State in its petition to revoke. The State ofHawaii has a policy of keeping the employment recordsconfidential to encourage truthful reporting. Respondentasserts that the revocation of the subpoena deprived it ofrelevant evidence, records that would be probative ofreasonable job search, and material useful for impeachingcredibility and refreshing recollection.As stated inCanova Moving Storage Co. v. NLRB,708F.2d 1498, 1502 (9th Cir. 1983):Canova sought to use the records as evidence oflack of diligence in seeking interim employment. Asthe Board determined,[2] however, those recordswould only show what efforts the employees actu-ally reported to the Employment Development De-partment and not necessarily what was actuallydone. This evidence would have had its most signif-icant value in impeaching the testimony of the em-ployees concerning their efforts in seeking employ-ment. Canova had in its possession Board compli-ance documents and statements made by the em-ployees concerning the job searches that containedevidence analogous to the Employment Develop-mentDepartment reports. Given Canova's opportu-nity to cross-examine [the discriminatees] . . . onthe basis of these materials, Canova was not preju-diced by the revocation.In this case, Respondent similarly sought the recordsfor impeachment purposes. All records of the Boardwere turned over to the employer well before the com-mencement of hearing and the Board made all discrimin-atees available for examination by Respondent. Counselfor Respondent was aware of theCanovadecision sinceitwas cited to him the first day of trial. Counsel did notask all the individual discriminatees if they filed any re-portswith the State which clearly and truly reflectedtheir efforts in procuring interim employment. Respond-ent did not ask any of the discriminatees what they filed,if they kept records or copies of these filings and, if not,whether they would be willing to get copies from theState.Respondent has failed to state with specificity anyreason that the State's claim of confidentiality and privi-lege should not be honored under the circumstances ofthis case. SeeNLRB v. Adrian Belt Co.,578 F.2d 1304,1310 (9th Cir. 1978). See generallyGeneral Engineering v.NLRB,341 F.2d 367, 372-373 (9th Cir. 1965);HermanBros. Pet Supply v. NLRB,360 F.2d 176 (6th Cir. 1966).See furtherMarine Welding v. NLRB,492 F.2d 526 (5thCir. 1974).Respondent requests reopening of the record on thebasis of the revocation of this subpoena as well as therevocation of subpoenas served on several banks. Thismotion is denied. The subpoenas to the banks were con-ditionally revoked. As discussed more fully below, thesubpoenas to the banks were not shown to be relevant.Respondent filed a special appeal to the Board concern-ing these rulings. The Board denied the appeal without171prejudice.Respondent's request to consider the constitu-tionality of the state provision was also denied.b.The subpoenas duces tecum issued to the city andcounty of HonoluluRespondent's brief did not specifically address theissues itraised on the record regardingthese subpoenas.This failure cannot be construed as a waiver of its objec-tions.The city and county of Honolulu sought revoca-tion of the subpoenas duces tecum issued to the custodi-an of records of the Department of Civil Service, De-partment of Public Workers, Department of Finance, andthe Honolulu Fire Department. Unlike thestate statute,itwas found that the applicable statutes did not affordthe city and county of Honolulu similar protectionagainstproduction.3The petition to revoke was only granted in part. Itwas granted on those portions of the subpoena referringto individuals for which there are no records. The re-maining records of the city were reviewed in camera todetermine if they should be released in toto since allrecords were requested. That portion of the subpoena re-garding the performance and evaluation reports of thediscriminateeswho were part-time employees of Re-spondent and full-time employees of the city and countyof Honolulu fire department was not shown to be rele-vant.Respondent failed to show how the performanceevaluation reports of the fire department were relevantto the issues of mitigation and gross backpay. The firedepartment leave records were found to be pertinent forthey may indicate when employees may havebeen un-available for work or free to search for a job. The peti-tion to revoke was denied as to thoseitems.The petitionwas granted as to performance and evaluation reports ofthe part-time employee of Respondent who was a full-time employee of the city and county ofHonolulu'srefuse department. Respondent failed to indicate that bysAs herepertinent,Chap 92E,Hawaii revised statutes,was enacted in1980 to implement the following portion of an amendment to the Hawaiistate constitutionThe right ofthe peopleto privacyis recognized and shall not beinfringed withouta showingof acompelling stateinterest.The legis-lature shall take affirmativesteps to implement this right"Personalrecord"means any item,collection,or grouping of in-formationabout an individual thatismaintained by an agency. It in-cludes, but is not limited to, the individual's educational, financial,medical, or employmenthistory.. ["Personal record"includes a"public record,"as defined under sec. 92-501HRS sec92-50defines "publicrecord"and states-As usedin thispart, "publicrecord"means any written or printedreport,bookor paper, map or plan of the State or of a county andtheir respectivesubdivisions and boards,which is the property there-of, and inor on whichan entry has been made or is required to bemade bylaw, or whichany publicofficer oremployee has receivedor isrequiredto receive for filing,but shall not include recordswhichinvade the rightof privacyof an individualSec. 92E-13 provides that-Nothing inthis chapter..shall beconstrued to permit or re-quire an agencyto withholdor deny access to a personal record, orany information in a personal record:(1)When the agency is orderedto produce,disclose, or allowaccessto the recordor information in the record, or when discoveryof such recordor information is allowed by prevailing rules of dis-covery orby subpoena in anyjudicial or administrative proceeding2 261 NLRB 639 (1982) 172DECISIONSOF NATIONALLABOR RELATIONS BOARDgranting the petition to revoke in part,itwas deprived ofdocuments which were relevant,material,or otherwiseproperly sought.Respondent did not ask any of the dis-cruninatees,who were the subject matter of the materialsought in the subpoenas that were revoked,if they hadcopies of the material or any questions relating to thatmaterial which might have demonstrated their relevanceand materiality.c.Bank subpoenasRespondent also subpoenaed several banks for theirrecords of accounts in the names of some or all of thediscriminatees.Some of the banks had representativespresent in the courtroom but they declined to producethese documents for fear of violating state law. Somebanks apparently did produce records, although Re-spondent did not state which banks complied.An exam-ple of compliance is Respondent'sExhibit 1-19, contain-ing Sai'smortgage payments,which was not admittedinto evidence for its relevance had not been established.There were also indications that Respondent had re-ceived other bank records.Also, Fonseca's credit unionstatements were produced and were the subject of testi-mony by an employee of the fire department's creditunion.Counsel for Respondent represented that one of thebanks subpoenaed was willing to comply with the sub-poena providing that a certificate of compliance,pursu-ant to a Federal statute, 12 U.S.C. § 3308,was provided.The statute provides that a bank should not release thematerial until the Government authority seeking suchrecords certifies in writing that it has complied with theapplicable provisions of the chapter.Compliance withthe statute requires that individuals,whose bank recordsare subpoenaed,must be served with a copy of the sub-poena which is served on the bank. Counsel for the Gen-eralCounsel refused to sign the certificate of compli-ance, as provided in the financial privacy section ofChapter 12 and asserted that there was no reasonablecause to believe the records were sought for law en-forcement purposes or that the notice provision of thestatute had been satisfied.Counsel for Respondent admit-ted that the discriminatees whose records were soughtwere not served with copies of the subpoenas.I find that these were private subpoenas;thus,accord-ing to the cited statute, it was not necessary to serve acopy on the discriminatees.The banks requested during the trial that the officer is-suing the subpoenas sign a document.I explained that Iwas not the issuing officer, but that I had no objection toordering compliance if the relevance and materiality ofthe subpoenaed records were established.For example,Respondent was requested to establish whether the bankaccounts were joint accounts or were in any way poten-tially probative of the issues involved in this proceeding.Respondent was permitted to repeatedly seek such infor-mation from the discriminatees to demonstrate probablerelevance or materiality.Inexplicably,Respondent fre-quently failed to determine the nature of the accounts,such as whether they were mortgage accounts,car loans,or accounts where the discriminatees were merely co-signers.Respondent,near the close of hearing,soughtproduction of Kaaiai's bank records,yet admitted thatKaaiai was not subpoenaed,they knew he was residingon another island, the island of Hawaii.Thus even if therequest were granted,there was no mechanism by whichto test the relevance and materiality of the subpoenaeddocuments in Kaaiai's absence.Nothing occurred duringthe closing stages of this proceeding which would haveaccounted for Respondent's failure to subpoena Kaaiai atthe time it moved for production of his bank records.It is noted that the Fonseca credit union records,which were subpoenaed and were the subject of exami-nation,were not offered as evidence. Also, on the lastday of hearing,Respondent requested production of thebank records of Fonseca.Fonseca had testified that dayand had been excused after giving rebuttal evidence.This request was not shown to have been justified by thefinding of new material.Again, the untimely nature ofthe request was not explained.Respondent never clearlyestablished that the banks which wished to have certifi-cates of compliance were the same banks where Kaaiai,Fonseca, or other specified claimants kept accounts.The initial ruling refusing to order the banks tocomply with the subpoenas was made early in the pro-ceeding and was made subject to renewal by Respond-ents on a showing of relevance and materiality.4As noted inGeneral Engineeringv.NLRB,341 F.2d367 at 372-373 (9th Cir. 1975);the NLRB's own regula-tion authorizing revocation states that the administrativelaw judge or the [Board],as the case may be,shall revoke the subpoena if, in its opinion,the evi-dence whose production is required does not relateto any matter under investigation or in question inthe proceedings or the subpoena does not describewith sufficient particularity the evidence whose pro-duction is required,or if for anyother reason suffi-cient in law the subpoena is otherwise invalid.[Em-phasis in original.][29CFRSec. 102.31(b) (1979).]Respondent,though repeatedly informed that it shouldfind out the nature of the accounts and other matters topermit a determination of whether the evidence relatedto the matters under consideration or in question in thisproceeding,failed to elicit this testimony. The basis forsuch failure is unexplained,either on the record or onbrief.Without this requested information, it could not bedetermined if the facts in dispute were more or less prob-4 It is noted that Respondent's argument regarding the relevance ofthese matters contained on p. 87 of its brief does not give page citationsto the transcript. The brief does indicate at p 86 that Respondent under-stood its obligation to establish the potential relevance of the subpoenaedmaterial.It does mention that they wished to review the records for signsof regular patterns of sizeable deposits. However,when questioning thewitnesses, Respondent did not ascertain the nature of the accounts or theclaimants'sources of income. Since several of the employees were part-time employees of Respondent with full-time employment elsewhere, Re-spondent did not establish how such regular deposits would indicate in-terim employment Although Respondent's proposed or potential use ofthe accounts was clear, there were consistent failures to demonstrate thatthe subpoenaed documents were of such a nature as to be of potentiallyprobative value. Repeated requests for information to permit an informedrulingwere not met by Respondent,even though bank officials werepresent on two or more occasions,and all discriminatees appeared andtestified. RAINBOWCOACHESable than they would be without access to the evidence.See Rule 401 of the Federal Rules of Evidence. For ex-ample, if a bank account reflected mortgage payments ona house owned by a spouse,where there is a separationor divorce witha discriminateewho does not have anyobligation to make payments, it would not tend to rendera consequential fact more probable or less probable thanitwould without such evidence. Yet counsel repeatedlyfailed to ascertain the nature of the accounts subpoenaedor to describe such accounts so that the assessment oftheir relevance could be rationally made. Similarly, ifthere is a joint account with a spouse and the spousemakes allthe deposits and withdrawals, or the account ismaintained merely as a part of an estate plan, this wouldagain be a situation where the existence of the accountwould not make a fact more or less likely than if therewere no such evidence. No bank officials were called aswitnesses.Respondent still seeks access to these accounts, eventhough the record demonstrates that some banks hadcomplied with these subpoenas, as detailed further in dis-cussing the individual claimants'cases.Respondent hasnot indicated which banks had supplied such records andhas not removed their names from the request. In sum,Respondent failed to describe with specificity those ac-counts in banks which failed to comply with the subpoe-na in a mannerwhich would permit a finding of poten-tial relevance. Lack of relevance is a valid ground forquashing subpoenas or granting petitions to revoke. SeeHoward JohnsonCo., 250 NLRB 1412 fn. 2 (1980), citingMadeira Nursing Center v. NLRB,615 F.2d 728 (6th Cir.1980). It is concluded that Respondent has failed to dem-onstrate the need to reopen the record to permit exami-nation of the subpoenaed materials. Its brief fails toreveal any new or otherwise unconsidered basis for alter-ing the rulings in the case. The motion to reopen isdenied.B. Gross Backpay and Conclusions1.BackgroundIn the underlying decision, supra 241 NLRB 589, theBoard found,inter alia,thatRainbow Tours, Inc., bypart-owner and principal operating officer Kolt, threat-ened the Company's bus drivers if they sought unionrepresentationswith the loss "of [his] services, the ac-counts [he] brought in, any possibility of additional newaccounts, profits, the new buses, any possibility of wageincreasesand a question of whether the potential of lossthe Company and their jobs would continue," in viola-tion of Section 8(a)(1) of the Act. It was also found thatRainbow violated Section 8(a)(1) of the Act on January31, 1977, by discharging employees Sanford, Kaui, Iho,Akamine, Agao, Fonseca, Uwata, Kaaiai, Kama, Louis,Sai, andGarrettWong in retaliation for their support ofthe Union. Several of these discriminatees were full-timeemployees. Sanford,Kaui,Akamine, and Agao werelisted as holding seniority numbers between one throughfive on the full-time seniority roster. The remaining dis-criminateeswere part-time employees, many of whomhad other full-time employment. These part-time employ-ees also were senior employees. It was also found that:173Sanford,Kaui, Iho,Akamine,Agao,Fonseca,Uwata, Kaaiai, Kama,Louis and Sai unconditional-ly offered to return to work on February 2, 1977,and G. Wong would have done so but for receivinga report that Kolt had refused to reinstate any ofthe 11 just named to their former positions andstatus.Id.The decision also noted that Kolt offered Sanford, Kaui,Iho,Akamine,and Agao reinstatement as new hires, re-sulting in a loss of seniority. These actions were notdeemed valid offers of reinstatement and Respondentwas ordered to reinstate the discriminatees "to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent jobs with full restoration of their seniori-ty and other rights and privileges."2.Position of the partiesBased on the Board'sSupplementalDecision andOrder issued herein on March 28, 1983,grossbackpay isan issue only about the following discriminatees: Agao,Fonseca, Iho, Kama,Louis,and Sai. Partial summaryjudgment was granted as to the gross backpay computa-tions for Akamine,Kaaiai,Kaui,and Sanford. No grossbackpay was computed for Paul Uwata,who returned towork shortly after he was discriminatorily discharged.However, as the records were not clear whether he wasentitled to a day or two of backpay,a compliance officergave the benefit of the doubt to Respondent. Uwata didnot appear and testify in the backpay proceeding. It isfound that Uwata is not entitled to any backpay based onthe lack of evidence of an entitlement.The General Counsel's office has the burden of estab-lishing gross backpay by seeking to ascertain the proba-bleearnings of a discriminatee during the backpayperiod.These are earnings which would have been paidhad the employee not been unlawfully discharged. Seegenerally the NationalLaborRelations Board Casehan-dlingManual, Part 3,Section 10530.1(c).Four basicgross backpay formulas have been utilized by the Boardand approved in the courts through the years.Casehan-dlingManual, Part 3.The compliance officer is chargedwith selecting the most appropriate formula to apply in aspecific case.See Section 10536 of the CasehandlingManual,Part 3,Compliance Proceedings. This burden ofcreating a method to determine what would have hap-pened is recognized as frequently problematic and neces-sarily inexact.Taking cognizance of these difficulties, theBoard "is only required to employ a formula reasonablydesigned to produce approximate awards due."NLRB v.PilotFreightCarriers,604 F.2d 375, 378-379 (5th Cir.1979), quotingTrinity Valley Iron Co. Y. NLRB,410 F.2d1161, 1177 fn.28 (5thCir. 1969).Accord:NLRB v.Brown&Root,supra at 452.In this proceeding, formula 2 was chosen,which is setforth in Section 10540 of Part 3 of the CasehandlingManual. Gross backpay was computed for the discrimin-atees under this formula using the average number ofstraight-timeand overtime hours each discriminateeworked per week during his last 12 full weeks of em-ployment with Respondent,multiplied by the wage rate 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach individual would have received,taking into accountwhen current employees received raises,plus an averageamount of tips each received on a weekly basis prior tounlawful discharge.Thisfigure was then reduced by theascertained interim earnings to determine net backpay,One week during this 12-week period was not used be-causeRespondent'syardwas shut down,which wasdeemed an unusual or uncharacteristic time period whichshould not be included in the computations.SeeIsaac &Vinson Security Services,208 NLRB 47(1973).Respond-ent did not claim this week should be included in thebackpay calculations.Respondent does not take issuewith the General Counsel's including increases in thegross backpay computations received by replacementemployees over the backpay period.Formula 2 was chosen to measure the projected earn-ings of the discriminatees as it was "most reasonably de-signed to produce the approximate awards due [citationsomitted]."TrinityValleyIron v.NLRB,supra at 1177.The compliance officer relied on several factors in reach-ing this decision:the length of the backpay period in-volved,several years;the need to take into account wageincreases over such a long period,which the use of anaverage of the earnings of comparable employees similar-ly situated fails to do; the inability to find representativereplacement employees similarly or comparably situatedwith the same skills or preferences,because Respondenthonors individual preference for particular tours,particu-larly among the most senior employees,such as the dis-criminatees.The Company's records reflected that the wages andhours worked by its employees fluctuated from week toweek and from employee to employee, making it ex-tremely difficult,if not impossible,to determine which ofRespondent's current employees were representative ofparticular discriminatees or all discriminatees.Also con-sidered was the fact that the business operated 7 days aweek and each employee had unique working conditionswith regard to availability,seniority, skills,and personalpreferences. Thus, it was decided that the best measureof future hours was their past hours.Respondent takes issue with the General Counsel'schoice of formula 2 and the use of a 12-week period im-mediately prior to their discharge as the basis for deter-mining earnings.Respondent contends that the GeneralCounsel is seeking to accomplish a nonstatutory objec-tive. Specifically, Respondent contends that the GeneralCounsel has chosen a time period and formula "toachieve ends other than those which can fairly be said toeffectuate the policies of the Act." See furtherNLRB v.Seven-Up BottlingCo. ofMiami,344 U.S. 344,347 (1953).Respondent argues that the use of formula 2 fails toaccount for the seasonality of the business and the use ofthe 12-week period unfairly increases the amount ofbackpay the employees would have earned if they hadnot been discriminatorily discharged. It urges that twodifferent formulas be utilized,one for Agao and anotherfor the remaining discriminatees.Also, Respondent con-tends that the 12-week period utilized by the GeneralCounsel was typical for it occurred when the businesswas beginning to prosper,yet the Company had fewdrivers which resulted in a unique increase in availablestraight and overtime work. The Companyalso claimsthiswas a seasonally active period. The CasehandlingManual, at Section10540.2(c), states that the chosen for-mula should be used when "the business of the ... em-ployer isnot seasonal."63.Representative employeesRespondent urges the use of formula 4 for computinggross backpay for Agao. Formula 4 in the Board's Case-handlingManual is found in Section 10544. Formula 4uses the earnings of replacement employees or averageearnings of replacement employees per pay period. Thisparticularmethod of computation was urged becauseAgao was the only full-time employee whose gross back-pay was stillin issue.Respondent would use the fivemost senior full-time drivers' average quarterly earningsthroughout the backpay period to determine Agao'sgross backpay. For Fonseca and Sai, who were firemenand part-time employees of the Company prior to theirdiscriminatory discharge, Respondent urges using formu-la 3, whichis explained in detail inSection 10542 of theCasehandlingManual. This formula uses the averageearningsor hours of a representative employee or em-ployees who worked in a job similar to the discrimina-tees before the unfair labor practice and during the back-pay period. The use of this formula requires the selectionof employees whose work, before the unfair labor prac-tice and during the backpay period, is similar to thatwork performed by the discriminatee. The use of theseformulas requires the ability to accurately identify repre-sentative employees.In support of its argument urging use of formula 4 forAgao, Respondent, on page 20 of its brief, refers to Re-spondent's Exhibit V-1 as demonstrating that full-timedrivers working for Rainbow during the backpay periodwould not have worked the hours alleged in the backpayspecification nor earned the amount of gross backpay.Respondent's Exhibit V-1 has not been shown to be reli-able. Its computations are based on partial data. Themethodology utilized to prepare the exhibit was notshown to be reliable or probative, was not shown tohave a reasonable standard error, and was calculatedfrom checkstubs, 50 percent of which weremissing.There is no basis on which to find these figures repre-sentative.The exhibit was accepted to permit Respond-ent to argue that the General Counsel was seeking to ac-complish a nonstatutory objective with theircalculations.The Company was invited to demonstrate that its meth-odology should be entitled to some weight but has failedto do so. In fact, it appears some of the statistics on theexhibit probably commingled figures for full-time andpart-time employees.It used material developed in an ex-hibitmarked for identification as Respondent's ExhibitV-2, whichwas not admitted because it was shown to5That section provides-The business of the company is not seasonal. In seasonal industries,there are relatively wide fluctuations in employee earnings depend-ing upon the season of the year Thus, if the unfair labor practiceoccurred in a season of low business activity,the average of employ-ee earnings during such period would be inordinately low and resultin failure to make the discrimmatee whole. RAINBOW COACHESbe completely unreliable. The individual who preparedthe records for Respondent could not recall the methodshe used in its preparation, could not recall how hereached the figures, and could not recall the meaning ofreferences in the exhibit.BecauseRespondent's ExhibitV-1 uses somematerialfrom Respondent's Exhibit V-2,which was not admitted, it is found to be entirely unreli-able-6The methods used to compile both Respondent'sExhibits V-2 and V-3 did not permit the drawing of theinferences or conclusions necessary to support the Com-pany's assertions.Respondent's Exhibit V-3 is the same as the averagepay exhibit, Respondent's Exhibit V-1, except that itcontainsfootnotes. The witness who prepared the exhibitdid not add the footnotes, he did not know who did and,thus, the document was not admitted. It is concludedthatRespondent's exhibits and other evidence fail todemonstrate any intent by the General Counsel toachieve ends other than those which can fairly be said toeffectuate the policies of the Act. On the contrary, Kolt'stestimony and the Company's apparent inability to devel-op a reliable statistical analysis indicating the existence ofcomparable replacement employees confirms the suitabil-ity of the formula selected by the General Counsel.Respondent has failed to demonstrate that the formulachosen by the compliance officer and the General Coun-sel's office is particularly oppressive and is not calculatedto effectuate the policies of the Act. Although formula 2issaidto be appropriate when the backpay period isshort, it does not indicate any inappropriateness wherethere is a long backpay period. No formula is perfect orcould unquestionably project actualearnings.Formula 3was rejected as the fairest measure because replacementemployees were paid more than claimants and, as is thecase with both formula 3 and formula 4, Compliance Of-ficerTalkin could not identify individuals who couldfairly be considered replacement employees. No individ-uals were identifiedby anyparty as having worked com-parable hours and demonstrated similar work prefer-ences,such as choice of runs or buses. Further, thesetwo formulas fail to take into account the fact, as deter-minedby the judge in the underlying unfair labor prac-ticedecision, that the discriminateeswere the mostsenior employees in both the full-time and part-time cate-gories.Respondent's own witnesses indicated that, althoughthe business was subject to wide fluctuations, they wereSome other deficiencies in R Exh V-2 are the calculations con-tained therein faded to take into account vacations or illnesses,and, theassumption of status as full-time or part-time employee was based on des-ignations given on payroll,and do not reflect with requisite accuracywhen part-tine employees were elevated to full-time status. For example,Uwata was shown only as a full-time employee,yet his testimony clearlydemonstrated that he was, for a portion of the time reflected on the ex-hibit, a part-tune employee.The exhibit does not indicate if an employeewho left in the middle of the quarter or only worked a couple of dayswould have his income averaged in with all the others. It does not showhow many hours and/or days each listed employee worked during thequarterAccordingly,R. Exh V-2 provides no basis for making a ford-ing of prospective earnings.Respondent's reference to this exhibit is mis-placed See,for example, Br. 23175weekly or daily, not seasonal.7 The reasons for thesefluctuations are not only attributable to the nature of thebusiness but include individual preferences. Respondent'switnessKolt, the managing director of Rainbow, mostclearly presented the uniqueness of each driver's workschedule.Admittedly, seniority affected the drivers'scheduling and runs, which were dependent on individ-ual preference. The Company used the seniority systemto give the individuals their choice which varied withtheirdifferentwants.These accommodationswereunique to each employee.Some individuals had Japaneselanguage skills and liked to take Japanese tours.Kolt tes-tified as follows:Seniority system in our company gives the indi-vidual choice.Het [sic] gets choices of what hewants. Depending on the individual, different guyswant different things.Some guys want to take Haole tours,meaningtours that are narrated in English. They like thetips.They like the rapport with the people. Theyfancy themselves as entertainers,which I personallythink theyare. It's part of the job.Some guys like-some guys prefer the foreignsite-seeingbecause they don't have to talk, or theydon't feel like talking and also, the tips were afactorwith the foreign tours. Tips were included.With the English-speaking tours, you had to kind ofwork for them.Some guys preferred-they would want to staywith a certain piece of equipment. Generally, thebetter ones, depending on-you know, the seniorguys got their choice of equipment, okay, but theequipment did not always go to the same placeevery day. We had to spread it out to keep all thecustomers happy.These options remained the same after the strike.Such individual selections can greatly impact onincome.Some tours are four or more times longer thanothers. Some of the part-time employees would prefer towork more days or more hours than others. As will benoted in detail later, the firemen in particular workedseveral 24-hour days and then had several days off. Theycould individually elect how many days they wanted towork for Respondent on their days off from the fire de-partment. Because the choice of tours was based on se-niority, considering the options available and the recordevidence, it is found that each employee's potential earn-ings, as compared to employees with the same or similarseniority,would not necessarily be representative or oth-erwise analogous for computation of backpay. Respond-ent has failed to indicate how the formulas it urges over-come thisdifficultyor meet this exigency.The Companyfailed to showanyreplacement employee or employeeswere representative of a claimant. The Company alsofailed to show that its records do not correctly reflect itsTSee the testimony of Paul Uwata,Tr 2419,where he indicated thenumber of hours he worked each week fluctuated weekly or at timesdaily.This situation obtained both before and after the strike. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees'wages prior to their unlawful discharges.PatIzzi TruckingCo.,162NLRB 242 (1966).4. SeasonalityThe testimony fails to demonstrate that the tourist in-dustry is highly seasonal. The record clearly shows thatthe business is highly sensitive to market changes. Re-spondent's chief managing officer, Kolt, indicated thatbusiness changes on a daily basis, affected by such fac-torsas airline rates, holidays on the mainland, andweather on the mainland.Business increases with the se-verity of the winter on the mainland and decreases if thewinter weather is good on the mainland. There was alsotestimony that the Christmas holiday season is a veryactive tourist time; but this factor is counterbalanced bythe inclusion in the 12-week computation period ofThanksgiving and the period shortly thereafter, which isa very slow business period for the tour bus industry.The fluctuations that occurred during the 12-weekperiod selected by counsel for the General Counsel werenot shown to be aberrational or otherwise unrepresenta-tive of any other 12-week period.In support of its position concerning seasonality, Re-spondent produced a late-filed exhibit after the close ofhearing, Appendix A, based on the plethora of material,particularly payroll records, introduced without objec-tion into the record. Late-filed exhibits were permitted toavoid surprise occasioned by recalculation or utilizationof portions of the voluminous payroll records in the si-multaneously filed briefs. To afford comment on anysuch calculations, both parties were given the opportuni-ty to file exhibits which detailed the exact calculationsprior to the brief date. Respondent's Appendix A wasbased on its voluminous payroll records.Respondent merely stated that Appendix A was takenfromRespondent'sExhibitsV-6 and V-7, which are1976, 1978, and 1979 payroll records. Why 1977 payrollrecords were not used is unexplained. These computerreadouts total thousands of pages. Respondent failed tostate in its filing how the exhibits were compiled and itsmethod of extrapolation. It is therefore found that thisexhibit is unreliable and not probative.However, even if Appendix A were found to be reli-able, it demonstrates the lack of seasonality. As noted byboth the compliance offiber and Kolt, the amount of theCompany's business varies greatly from week to weekand from day to day. For example, in 1980, the amountof business during the first and second weeks of the yearwas quite low, and yet in the third and fourth weekstherewas an extremely high volume of business. Con-versely, in 1978, it appears that business declined duringthe second and third weeks of the year. Similarly, in1980, there appears to be a decline in business aroundThanksgiving and yet, in 1978, there appears to be an in-crease in businessaround thattime.Therefore, it is foundthat Respondent's own exhibit demonstrates that there isno cyclical fluctuation in the business based on seasonsand, hence, there is no showing of seasonality. See Sec-tion 10540.2(c) of the Casehandling Manual.5.Utilization of a 12-week periodRespondent's attack on the use of a 12-week period isnot persuasive. The period was not shown to be insuffi-cient in length to be truly reflective of actual earnings.According to Respondent's own questionable exhibits,there was no such thing as a representative week; eachweek and day are different and subject to caprices thatare not seasonal, such as the booking of conventions andtheweather in other parts of the world. A 12-weekperiod was selected because some of the discriminateesonly worked for Respondent during that period of time.As noted by Administrative Law Judge Charles W.Schneider, inDeLorean Cadillac,231 NLRB 329 at 332(1977), "The actual earnings of employees in a represent-ative period prior to their discharge is a foundational for-mula traditionally used by the Board in determining theamount of backpay due discriminatees." As Administra-tiveLaw Judge Knapp said, inChef Nathan Sez EatHere, Inc.,201NLRB 343, 345 (1973), that the actualearnings is "[t]he most fair, suitable and equitable formu-la to employ, and should not be departed from in the ab-sence of special circumstances." The formula proposedby the General Counsel inChef NathanSez substantiallyfitted those requirements. It covered a period of employ-ment broad enough to be representative, and recentenough to be typical of relevant performance. That beingso, the burden was on the respondent to establish specialcircumstances requiring deviation from it, and to proposea more satisfactory formula. As was the case inDeLor-ean Cadillac,id., the Respondent herein failed to meeteither of those burdens.Respondent also failed to demonstrate that the 12-week period used by the General Counsel was not repre-sentative of average earnings. InErlich's 814, Inc., 241NLRB 1114 (1979), it was found that earnings during arepresentative 10-week period preceding discharge, pro-jected by calendar quarters over the backpay period, wasa satisfactory method of determining gross backpay andwas not arbitrary or unreasonable. InEast Belden Corp.,267 NLRB 262 (1982), the Board rejectedRespondent'scontention that the 8-week period chosen by the GeneralCounsel was inappropriate when it did not provide amore appropriate period. As noted inNLRB v. PilotFreight Carriers,604 F.2d 375, 379 (5th Cir. 1979):The use of Johnston's average weekly earnings forthe seven weeks preceding his discharge as the basisfor computing backpay was a reasonable formula.Because the strike was caused by the Company's il-legal action, any diminution in work opportunitiesduring the strike period is no reason for reducingJohnston's award.Respondent argues that its business increased since theunlawful discharges; that it had just commenced a build-ing period during that time; that it had difficulty withequipment, which was subsequently replaced; that it hasadded customers; and thus, the use of actual hours maynot reflect the time replacement employees, if such couldbe found, would have worked because there appears tobe a greater subsequent demand on employees. Compli- RAINBOW COACHES177ance Officer Talkin testified that the 12-week computa-tion period was selected not only because it was consid-ered representative,but because Administrative LawJudge Christensen indicated in the underlying decisionthatRespondent added several buses and new accountsduring this quarter.She thus determined that the periodprior to the discharges was more indicative of futureearnings.Respondent also avers that it has increased itsfull-time staff, thereby eliminating the need for as manyhours from part-time employees.Such an argument ismere surmise.It is unknown whether Respondent wouldhave increased its full-time staff in the same manner savefor the unlawful discharges,for there would not havebeen a dearth of experienced drivers.There was noshowing such increases in full-time drivers would haveimpacted on the income of the discriminatees,the mostsenior employees.Such surmise is insufficient to warranta finding of the establishment of special circumstancesrequiring deviation from the proposed formula.Although an operational change more full-time em-ployees might have resulted in a change in earnings forthe discriminatees,it is equally reasonable to assume thatif the discriminatees were not discharged and were af-forded the opportunity to continue working under thesame system,which Respondent stated still obtains, theirwages would have been comparable to those of the back-pay period selected by the General Counsel, heretoforefound appropriate.SeeEast Texas Steel Castings Co.,116NLRB 1336,1337(1956), enfd.255 F.2d 284 (5th Cir.1958).Also,Respondent failed to reconcile this merelyspeculative contention with its admission that businesshas shown an overall increase which may have resultedin increased work for part-time employees.In sum,Respondent has failed to indicate why any em-ployee or group of employees'incomes were more repre-sentative than the discriminatees'earnings for the 12-week period used by the General Counsel in computingbackpay.Respondent has not met its burden of showingthe basis for computing gross backpay is"a patent at-tempt to achieve ends other than those which can fairlybe said to effectuate the policies of the Act."VirginiaElectric&Power Co.v.NLRB,319 U.S. 533, 540 (1943).It is clear that the General Counsel has met its require-ment to select"a formula reasonably designed toproduce the approximate awards due."TrinityValleyIron&Steel Co.v.NLRB,410 F.2d 1115,1177 fn. 28(1969).The utilization of a period immediately prior tothe unlawful discharges has been found to be appropriatefor use in formulating the earnings percentage or multi-plier in the formulation of gross backpay.NLRB v. PilotFreight Carriers,supra,604 F.2d at 375.6.ConclusionsIt is thus concluded that because Respondent has failedto show that employees it selected during the backpayperiod performed work during that period,which is rep-resentative of the work done by the class of discrimina-tees as a whole or for subgroups within that class, its al-ternative proposals for computing gross backpay are re-jected.Those groups of employees or employees selectedas representative were not shown to have the same skills,work exigencies,or preferences.Respondent has singu-larly failed to show that there was a readily determinableindividual or group of individuals who made the samechoices of routes,buses,days off,and other income-pro-ducing factors as the discriminatees.Many of Respond-ent's alternatives are based on data that are not clearlydefined or were derived in manners rendering them com-pletelyunreliable.The General Counsel affirmativelyshowed that its measure was reasonable, and the timelyraised alternatives proposed by Respondent using re-placement employees were not shown to have been rep-resentative of the discriminatees.The General Counsel'spremises for the use of formula 3 for gross backpay arefound to be appropriate.As noted by the court inNLRBv.Rice Lake Creamery Co.,365 F.2d 888 at 891 (D.C.Cir. 1966):This formula may not reach the exactly correctfigure,but there is no suggestion of a formula thatcould, since the discriminatees did not actuallywork during the period.The formula used is a rea-sonable and legal basis for computation of grossamounts, and has had approval in court decisions.[SeeChef Nathan Sez Eat Here,Inc.,supra 201NLRB 343;NHE/Freeway,Inc.,218NLRB 259(1975);andDeLorean Cadillac,supra,231NLRB329.]Based on the exigencies present in this proceeding, andconsidering the conflicting backpay formula arguments,it is found that the formula propounded by the GeneralCounsel is the most accurate method of determininggross backpay.J.S. Alberici Construction Co.,249 NLRB751 (1980);American Mfg. Co.of Texas,167 NLRB 520(1967).When there are any uncertainties,such as the po-tential impact of the fluctuations in business and respond-ent's employment of a greater number of full-time driv-ers after the strike and after the discharge of the dis-criminatees,they will be assessed against the wrongdoer.NLRB v. Miami Coca-Cola Bottling Co.,360 F.2d 569(5th Cir.1966).Respondent failed to set forth an alternative formulaor furnish appropriate supporting figures for computingthe amounts owed with sufficient particularity and reli-ability as to permit the sought substitutions.The backpayaward is only an approximation and the Board has con-siderable discretion in selecting a methodology which isreasonably designed to approximate the amount of back-pay a wrongfully discharged employee would have re-ceived absent the employer'swrongful conduct. Re-spondent has failed to show a representative employee ora backpay period that was demonstrated to be more rep-resentative than that chosen by the General Counsel. Re-spondent's proposals are replete with numerous unsup-ported speculations and assertions. It is concluded thattheGeneral Counsel'scomputations of gross backpaymore than meets the legal standards of permissible dis-cretion in determining approximate gross backpay. SeeNLRB v. Carpenters Local 180,433 F.2d 934(9th Cir. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARD1970);IronWorkers Local 378 (Judson Steel),262 NLRB421 (1982).8C.Woolworth FormulaRespondent,based on its previously discussed claim ofseasonality, requests relief from application of theWool-worthformula.CitingNLRBv.Seven-Up Bottling Co. ofMiami,supra, 344 U.S. at 350. The court, id. at 345,citedF.W. Woolworth Co.,supra, 90 NLRB 289 at 292-293 (1950)stating:The publicinterest in discouraging obstacles toindustrialpeace requires that we seek to bringabout, in unfair labor practice cases, "a restorationof the situation, as nearly as possible, to that whichwould have obtained but for theillegal discrimina-tion." In order that this end may be effectively ac-complished through the medium of reinstatementcoupled with back pay, we shall order, in the casebefore us and in future cases, that the loss of pay becomputed on the basis of each separate calendarquarter or portion thereof during the period fromthe Respondent's discriminatory action to the dateof a proper offer of reinstatement. The quarterly pe-riods, hereinafter called "quarters," shall begin withthe first day of January, April, July, and October.Loss of pay shall be determined by deducting froma sum equalto that which [the employee] wouldnormally have earned for each such quarter or por-tion thereof, [his] net earnings, if any, and any otheremployment during that period. Earnings in oneparticular quarter shall have no effect upon thebackpay liability for any other quarter.The court further provides, id. at 349, as follows:This is not to say that the Board may apply aremedy it has worked out on the basis of its experi-ence,without regard to circumstances which maymake its application to a particular situation oppres-sive and, therefore, not calculated to effectuate apolicy of the Act. The Company in this case main-tains that it operates a seasonal business,that em-ployees may earn three times as much in the firstand fourth quarters of a year as in the second andthird, and that a quarterly calculation of backpaywould, in this context, be obviously unjust.Respondent states that the use of theWoolworthformu-la is oppressive in the instant proceeding because it oper-ates a seasonal business. As noted above, there was noshowing of seasonality. Rather, there were great fluctua-tions in the business and in income among the individualdrivers week to week, day to day, with no showing thatsuch fluctuations were attributable to seasonal factors.Further, there was no showing that these fluctuations oc-curred within the backpay period in such a pattern or8TheBoard"isonly required to employ a formula reasonably de-signed to produce approximate awardsdue "TrinityValley Iron & SteelCa Y. NLRB,supra,410 F.2d at 1177 fn28;NLRB v. Charley Toppino &Son.%Inc., 358 F.2d 94, 97 (5th Cit. 1966);NLRB v East Texas SteelCasting Co.,255 F.2d 284 (5th Cir. 1958)under any other special circumstance that would createan injustice if theWoolworthformula were applied.There was no showing that any employee sufficientlyrepresentativeof any ofthe discriminatees received lessmoney than a discriminatee would have received duringthe same period; nor was there any showing that apply-ing theWoolworthformula in the computation of interimearnings would result in a windfall.As the Board notedinNelsonMetal Fabricating,259NLRB 1023, 1024(1982),Respondent'scontention that computation ofbackpay on a quarterly basis was inequitable withoutfoundation in law or reason is unpersuasive, for while ap-plication ofWoolworthwas never intended to be rigid orinflexible,there was no showing that the application ofthe formula produced a punitive remedy inasmuch as theemployer rightfully exercised its right to assume the riskto resist reinstatement and backpay until after court en-forcement of the Board's order, risking the potential thatthe discriminatees would seek more gainful employmentfor a greater part of the backpay period. It took the riskand lost. This assumption of knowledgeable risk does notconstitute an inequity or special circumstance of thegenre discussed inNLRB v. Seven-Up Bottling,supra, 344U.S. at 350, or warrant application of thepre-Woolworthrule.TheWoolworthformula will be used in the compu-tation of interim earnings where such earnings are foundto properly obtain.D. Other Affirmative Relief1.Fraudulent concealment and poor recordkeepingDuring the trial, Respondent was permitted to amendits reply to include as an affirmative defense the assertionthat claimants who were found to have withheld rele-vant information from the Board prior to the hearing befound to have fraudulently concealed interim earnings.The Company was also permitted to argue that any em-ployee who failed to respond in a timely fashion to theBoard's request for information should not profit fromthese acts by permitting Respondent to be relieved of allinterest payments.It also urges that all claims for back-pay be barred when claimants failed to keep records orrefused to furnish the NLRB with reasonably accuraterecords of their job search, because such failure consti-tutes a willful nondisclosure of material evidence.The Board, inAmericanNavigationCo.,268 NLRB426 (1983), recently found that entitlement to backpay isdependent on the determination that such an award isnecessary to effectuate the policies of the Act, citingPhelps-Dodge Corp. v.NLRB,313 U.S. 177, 198 (1941),which is quoted as follows:[W]e must avoid the rigidities of an either-or rule.The remedy of back pay,itmust be remembered, isentrusted to the Board'sdiscretion;itisnotme-chanically compelled by the Act. And in applyingitsauthority over back pay orders, the Board hasnot used stereotyped formulas but has availed itselfof the freedom given it by Congress to obtain justresults indiverse, complicatedsituations. RAINBOW COACHESIn analyzing the situation when there was a willfulconcealment of earnings, the Board determined thatbackpay will be denied for the quarters involving suchconcealment. The Board further found, however, withregard to the backpay for other quarters:On the other hand, to deny backpay in anamount that exceeds that which is necessary todeter deception is to provide a respondent with anunjustifiedwindfall and to permit it to avoid theconsequences of its unlawful conduct for no usefulpurpose.We find that a remedy which denies back-pay for the quarters in which concealed employ-ment occurred will discourage claimants from abus-ing the Board's processes for their personal gain andalsodeter respondents from committing futureunfair labor practices. This remedy will be applied,of course, only in cases where the claimant is foundtohavewillfullydeceived the Board, and notwhere the claimant, through inadvertence, fails toreport earnings.[AmericanNavigationCo.,268NLRB 426, 428 (1983).]The testimony has been evaluated and the facts analyzedto determine if there was a failure to report earnings andif such failure resulted from a deceitful intent or honesterror. There was no showing of willful deceit. The fail-ure of claimants to accurately recall facts over the longperiod of time involved in this case is insufficient to denythe claimants a make-whole remedy, including interest.Respondent must show that the claimants' conduct wassufficiently egregious to warrant forfeiture of a remedydesigned to effectuate the purposes of the Act. It hasfailed to meet this burden of proof. SeeIowa Beef Pack-ers,144 NLRB 615, 622 (1963); andD.V. Copying, 240NLRB 1276 fn. 2 (1979).The Board addressed the issue of poor recall and rec-ordkeeping inArduiniMfg.Corp.,162NLRB 972, 975(1967), holding that although claimants may have somedifficulty in recalling past events and were guilty of poorrecordkeeping, the fact that they testified openly andfully to the best of their recollection and disclosed all in-terim earnings,withholding nothing, does not presentfacts barring recovery. The burden still remains on theRespondent to show failure to mitigate or otherwisereduce or eliminate entitlement to backpay.Discriminateeswere not sent backpay claim formsuntil 1982.When asked, their testimony varied as to theirreasons for submitting incomplete forms. Claimants arenot disqualified from receiving backpay solely because ofpoor recordkeeping or uncertain memories. SeeIzziTrucking Co.,162 NLRB 242, 245;Hickory's Best, Inc.,267 NLRB 1274 (1983). All the claimants were madeavailable repeatedly for examination by Respondent.There was no showing that any of the claimants engagedin falsehoods,padding of expenses or claiming expensesthatwere unreasonably large. Respondent was also af-forded every opportunity to call and examine representa-tives of allcompanies namedby the claimants. Thatthese companies by and large failed to keep recordsmore than a year is not a circumstance that should re-dound to the detriment of the claimants. The holding of179this backpay hearing, well after valid offers of reinstate-ment were made to the claimants, was not by theirchoice.Under these circumstances, the claimants' poor record-keeping and reporting practices are not sufficient to ab-rogate their entitlement to backpay. Poor recordkeepingmay have relevance only as it may impugn the reliabilityof the claimants'testimony.In general,the claimants im-pressed me as honest witnesses who received large pack-ets of forms from the General Counsel's office long afterthe events in question.Many claimants delegated thecompletion of the forms to spouses or other relatives.Poor recordkeeping was not shown to be intended to de-ceive or mislead. The failure was more the failure ofBoard personnel to follow usual practices of clearly in-forming alleged discriminatees around the time a com-plaint is issued of the necessity to maintain and retainrecords of their job searches and interim earnings as wellas expenses incurred in such activities. This failure by theBoard should not and does not redound to the detrimentof the claimants.Respondent's own election to defer itsoffers of reinstatement until resolution of the underlyingunfair labor practice proceeding by the Ninth CircuitCourt of Appeals wasalso a causeof delay. This self-in-flicted burden does not alter the outstanding case law re-garding the claimants' obligation to maintain and retainrecords.Accordingly, Respondent's assertions that thisfailure denied the Company due process or abolishes itsbackpay obligations are without merit.E. Interim Earnings1. In generalRespondent asserts that each claimant's net backpayshould be reduced because there was individually failureto mitigate damages.The underlying decision ordered that the employees bemade whole for the loss of pay suffered as a result of Re-spondent'sunfair labor practices.In computing theremedy, deductions are made from gross pay "for actual[interim]earnings of the worker,[and] also for losseswhich he willfully incurred" by a "clearly unjustifiablerefusal to take desirable new employment."Phelps-Dodgev.NLRB,supra, 313 U.S. at 197-200. These deductionsfor interim earnings are permitted"not so much[for] theminimization of damages as [for] the healthy policy ofpromoting production and employment." Id. at 199-200.Further, "[t]he cases are unanimous that the defense ofwillful loss of earnings is an affirmative defense,and thatthe burden is on the employer to prove the defense."NLRB v. T Reynolds Box Co.,399 F.2d 688, 689 (6thCir. 1968);NLRB v. Mooney Aircraft,supra, 366 F.2d 809at 813 (5th Cir. 1966).It is the duty of the employer "to carry the burden ofproof and to point out what evidence in the record sus-tains. . . [its] claim, as against thepresumptiveproofofthe Board's findings that the employees did not sustainwillful losses."NLRB v. T. Reynolds Box Co.,supra, 399F.2d at 670. The proof of the claimant's search for inter-im employment "is in no sense a part of the[GeneralCounsel's]case."NLRB v. J. G. Boswell Co.,136 F.2d 180DECISIONS OF NATIONAL LABOR RELATIONS BOARD585, 597(9th Cir.1943).As noted above,in this particu-larcase the General Counsel did comply with theBoard's nonbinding policy that,after issuance of thebackpay specification,itturned over to Respondent allthe factual information it obtained which was relevant tothe computation of net backpay, including search for em-ployment or availability for employment.See NLRBCasehandling Manual, Part 3, Compliance Proceedings,Section 10663.1-.3.The basis for the employer being given the burden ofdemonstrating mitigation is because"it is notpractical,and it would significantly hamper the backpay remedy, ifeach discriminatee were required to prove the proprietyof his efforts during the backpay period."NLRB v.Miami Coca-Cola Bottling Co.,supra, 360 F.2d 575. Onebasis for mitigation is the demonstration that a discrimi-natee "willfully incurred"loss by a "clearly unjustifiablerefusal to take a desirable new employment."Phelps-Dodge Corp. v. NLRB,supra, 313 U.S. at 199-200. Theburdenisonthe employer to prove the necessary factsto establish such a willful loss of earnings.NLRB v.Mooney Aircraft,366 F.2d at 813. To meet this burden,the employer must affirmatively demonstrate that theemployee "neglected to make reasonable efforts to fmdinterim work."Id. at 576.The employer fails to meet theburden by merely presenting evidence of lack of employ-ee success in obtaining interim employment or a demon-strationof lowinterim earnings.In determining if a dis-criminatee met his burden to mitigate, "he is held .. .only to reasonable exertions in this regard, not the high-est standard of diligence."9NLRBv.ArduiniMfg. Co.,9The concepts of "willful loss of income"and "reasonable efforts tomitigate"were explained in detail inAircraft&Helicopter Leasing Co.,227 NLRB 644 at 646(1976), affd.inHigh View, Inc,250 NLRB 549,550-551 (1980), andNeely'sCar Clinic,255 NLRB 1420(1981),whichprovides:An employer may mitigate his backpay liability by showing that adiscriminatee "willfully incurred"loss by a "clearly unjustifiable re-fusal to take desirable new employment"(Phelps Dodge Corporation v.NLRB,313 U S 177,199-200 (1941).), but this is an affirmativedefense and the burden is upon the employer to prove the necessaryfacts.N.L.R.B. v.MooneyAircraft. Inc., 366 F.2d 809, 813 (C.A. 5,Cir 1966).The employer does not meet that burden by presentingevidence of lack of employee success in obtaining interim employ-ment or of low interim earnings,rather,the employer must affirma-tively demonstrate that the employee"neglected to make reasonableefforts to find interim work."N.L.R.Bv MiamiCoca-Cola BottlingCompany,360 F.2d 569, 575-576(C A. 5, 1966).Moreover,althougha discriminatee must make"reasonable efforts to mitigate(his] loss ofincome... [he] is held...only to reasonable assertions in thisregard,not the highest standard of diligence."NLR.B.Y.ArduiniManufacturing Company,395 F.2d 420, 422-423 (C.A. 1, 1968) Suc-cess is not the measure of the sufficiency of the discrimmatee'ssearch for interim employment;the law"only requires an honestgood faith effort."N.L.R.B.v.CashmanAuto Company and Red CabCompany,223 F.2d 832,836 (C.A. 1). And in determining the rea-sonableness of this effort,the employee's skill and qualifications, hisage, and the labor conditions in the area are factors to be considered.Mastro PlasticsCorp.,136 NLRB 1342,1359 [1962].In determining whether an individual claimant has made a reasonablesearch for employment,the test is whether the record as a whole estab-lishes the employee had diligently sought other employment during theentire backpay period.Saginaw Aggregates,Inc.,198 NLRB 598 (1972);Nickey Chevrolet Sales,195 NLRB 395, 398(1972).It is well established that any uncertainty in the evidence is to be re-solved against Respondent as the wrongdoer.NLRB v.Miami Coca-ColaBottling Co.,360 F.2d 569(5th Cir.1966);SouthernHousehold ProductsCo., 203 NLRB 881 (1973).supra,395 F.2d at 422-423. The basisfor this determina-tion is that success is not a measureof sufficiency ofsearchfor interimemploymentfor the law "only re-quires an honest goodfaith effort."NLRB v.CashmanAutoCo., 223 F.2d 832, 836 (1st Cir. 1955).Also consid-ered in determining the reasonableness of efforts are theemployee'sskills and qualifications,his age,and the laborconditions in the area.Mastro Plastics Corp.,136 NLRB1342, 1359 (1962).In determining diligence,activityduring the entirebackpay periodis considered as well as the entire record.Saginaw Aggregates,supra;Nickey ChevroletSales,supra.Any uncertaintyin the evidence is to be resolved againstthe company as the wrongdoer.NLRBv.Miami Coca-Cola Bottling Co.,supra;SouthernHousehold ProductsCo.,supra.See generallyAircraft & HelicopterLeasing,supra;Westin Hotels Corp.,267 NLRB 244(1983).As JudgeWilliam J.Panniernoted inElectricalWork-ers IBEW Local 401 (Stone& Webster Engineering),266NLRB 870, 875 (1983):[I]t is a fundamental propositionof backpay doc-trine that "there is no requirement that an employeewrongfullyterminatedmust instantly seek newwork."Keller AluminumChairsSouthern,supra,171NLRB 1252 at 1257 [(1968)].Accord:Saginaw Ag-gregates,198NLRB 598 (1972).For example, inKelleranemployeewho did notseek work duringthe 2-week periodimmediately following the dis-crimination against him washeld not to have failedto exercise due diligencewherethereafter he soughtthe obligation imposedby themitigation doctrine,i.e.,sought interim employment. Similarly, an em-ployeewho quit one interimjob to takeanother at ahigher rateof paywas held not to have incurred awillfulloss of earnings, as a result of having quit thefirst employer, when hewas laid offby the secondemployer, absent "evidencethat theemploymentwith [the firstinterim employer]was `permanent'while that with [the second interim employer] wasspecified to be `temporary."'Laborers Local 1440(SouthernWisconsin Contractors),243 NLRB 1169,1172 (1979).Thesegeneral principleswill be consideredin determin-ing the backpayentitlementsof the individualclaimants.2.EconomicdefensesRespondent asserts that the economic situation wassuchthat the claimantsshouldhave found interim em-ployment readily throughoutthe entirebackpay period.In support of this claim, Respondent introduced evidencethrough H.Laurence Miller Jr., a professor of economicsat the Universityof Hawaii.Dr. Miller was found to bean expert asdefinedin the Federal Rules of Practice. Hebased his testimony on materialprovidedto him almost,if not entirely, by Respondent.Dr. Miller's testimony isfound not to beprobativeof jobavailability inasmuch ashe admittedlycouldnot attestto the truthand accuracyof thematerialshe reviewed. Thesematerials did notadequately describehow theywere compiled,the sourceof their statistics, the methodologyemployed to arrive at RAINBOW COACHESthose statistics, or the derivation of estimates for particu-lar occupations or industries.Certain of Dr. Miller's testimony was not placed into ausable context. For example, be stated there was a gener-al increase in tourismbut there was no evidence whetherthere was a concomitantincreasein the tour bus businessderivative from thatgeneral increasein tourism. There isevidence of record from other witnesses that the natureof tourism had changed, and that many tourists are nowtraveling independently and not using tour buses. Thusthere is no basis in the record to analogize an increase intourism withan increasein job availability as a tour busdriver.Dr.Miller could not opine whether the individ-uals involved in this particular proceeding, based on theinformation he had, had made a good-faith job searchconsonant with the term as used in the field of econom-ics, particularly those used in Respondent's Exhibits S-2and S-3, which are articles by two economists entitled"The Economics of Job Search: A Survey," reprintsfromamagazineentitled "Economic Inquiry," VolumeXIV, June 1976, which describe optimum job search uti-lizinga compendium of sociological, psychological, andeconomic factors. This definition of "job search" was notshown to be analogous to the applicable legal definition.Application of these studies,whose accuracy andpredicates he did not know and could not commend, ledhim to the general conclusion that some claimants weresuccessful in fmding interim employment by chance, re-gardless of the fact that they were full-time or part-timeworkers. He suspected, without any factual basis, that in-dividual need for income might have had an impact onthe intensity of job search, but he really did not know.Individual idiosyncracies or unique attributes, such as theability to speak a foreign language, had some bearing onsuccess. The individual's personal attitudes, whether theywere depressed or had a positive perception of self-worth, could affect intensity of job search. All these arefactors that could increase chances for success. Thus,based on his testimony, mere chance could have been theprimary attribute that led to success or lack thereof infinding interim employment. In sum, there was no eco-nomic evidence given by Dr. Miller that would supporta fmding of failure to mitigate by any of the claimants.3.Testimony of the bus companiesIn further support of its position, Respondent elicitedtestimony from approximately seven bus companiesabout job availability.As noted in Respondent's brief,the bus companies did not retain job applications for aperiod of time sufficient to permit a determination thatany of the claimants, who were not hired by these com-panies, did not apply for employment. These companiesonly retained job applications of individuals they hired.Where there was testimony that names of claimants wereunfamiliaror there was no recall of their applying forjobs, there was no reliable context in which to evaluatethis information. For example, the mere passage of timewould impair memory; a claimant could have telephonedand been told there were no jobs available, which couldbe construed by the bus company representative as fail-ure to apply for a job; and the individual testifying mightnot have been the individual who was approached, either181telephonically or in person with an inquiry from a claim-ant about a job.' °These bus company witnesses testified about thenumber of drivers they hired during the backpay period.This testimony is not probative in determining job avail-ability forin almost all instancesthere was no showingof a direct correlation between the number of drivershired per year and the number of applicants. There wasno showing of the attributes the employerwas seeking indrivers, such as foreignlanguage skillsor any other spe-cial factors. For example, Cheryl Kasamoto of Robert'sHawaii, Inc. testified that in 1979 Robert's hirednine in-dividualswho were both new employees and rehires.She does not know how many of theninewere rehires;they could have given preference to individuals who hadpreviously worked for them. It was not ascertained if re-hires are given preference as an industry or companypractice. The figures proffered by the different bus com-panies indicating the number of people hired were notplaced in a context which would indicate job availabilityof a nature that is indicative of job availability or a will-ful failure to mitigate by any claimant.In the instant proceeding, not one employer testifiedthat any of the claimants refused an offer of employmentnor did they represent that if any particular claimant hadapplied for work with them they would have been hired.There was no explanation why some of the claimants,who testified that they filed for employment with certaincompanies,were not hired. As Administrative LawJudge Schneider found inFirestone Synthetic Fibers Co.,207 NLRB 810, 814 (1973):In this context, their testimony to the effect thatthey hired X number of employees during the back-pay period is thus of no significance whatever withrespect to the issue of whether [claimants] wouldhave secured employment had [they] applied.See furtherMidwest Hanger Co.,supra, 221 NLRB 911(1975).4.Analyses of individual claimsa.Simeon Agao Jr.The gross backpay listed in the backpay specificationfor this employee totals $60,813.09, covering a periodfrom the day after his unlawful discharge on January 31,1977, to October 21, 1980, which is approximately 2weeks after a valid offer of reinstatement was sent tohim, albeit not to his current address. Respondent doesnot question the use of October 21, 1980, as the date forthe cessation of Agao's backpay period. The backpayspecification indicates that this claimant had net interimearnings including unquestioned expenses of $15 for mile-10For example, Charles G Moffat, of Robert's Hawaii Tours andTransportation,stated specifically that he had personal knowledge thatSanford did not apply However, it was further ascertained that Robert'shas more than one office,that Sanford could have inquired at anotheroffice or from an individual at the office where Moffat worked but notMoffat,been told that there were no openings and Moffat would have noknowledge of such an inquiry Moffat did not know what the personneldirector actually told prospective employees 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDage and telephonecalls,for a total net backpay of$7321.18.Respondent avers thatAgao did not sufficiently miti-gate becausehe accepted, on March 5, 1977, a lower-paying position as a full-timedriverwithRobert'sHawaii Tours. At one time, the job became part-time dueto renovationsto Robert's facilities.Although he worked8 hoursa dayas a part-timeemployee, he received sub-stantially lower wagesand benefits.Respondent assertsthat becausethe job at Robert'swas alower-paying posi-tion,Agao did notmake an adequatejob search for anequivalent position.CitingMcCann Steel Co.,239 NLRB1302 (1979),implementingthe decision inMcCann Steelv.NLRB,570 F.2d 652 (6th Cir. 1978);NLRB v. Madi-sonCourier,Inc.,505 F.2d 391 (D.C. Cir. 1974). InMcCann Steel Co.,supra, 239 NLRB at 1302, it wasfound:In itsdecision[McCann Steel Co. v. NLRB],theCourtstated(570 F.2d at 655):We believe that "substantially equivalent employ-ment" refers to the hours worked at the interimemployeras well asthe nature of the work there.Thus,Hinsley refused to accept "substantiallyequivalent employment"when he refused towork the same numbers of hours at his interimemployer as he worked at McCann. This was awillfulloss of earnings.The NLRB should calcu-late a constructive interim earnings figure basedupon the amount of pay Hinsley would have re-ceived at his interim employer had he alwaysworked the same number of hours, includingovertime,he averagedatMcCann tothe extentthose hours were available at the interim employ-er.The NLRB should then deduct the new con-structive interim earnings figure from the amountHinsley would have earned at McCann in calcu-latingthe back pay award.The instant case is clearly distinguishable. Agao testi-fied credibly"' and without controversion that heworked all the time available at Robert's, seeking all pos-sible overtime, but that overtime was not compensated inthe manner that it was at Rainbow.Respondent,appar-entlycognizantof the veracity of this testimony, nextarguesthatAgao should have continued his job searchafter accepting the positionatRobert's since the termsand conditions of his employment at Robert'swere notas favorable as they were at Rainbow and, therefore, heshould have searched for more suitable work. Respond-ent, however,failed to demonstrate that the position atRobert's was significantly lower paying or was so dan-gerous, distasteful,or essentially different from his em-ployment at Rainbow as to incur an obligation to seekother employment.Agao, a few days before acceptingthe Robert's position, was workingforVSP Tours andthe earningshe made at VSP Tours were deducted as in-terim earnings.That VSP Tours was not listed on theforms he submitted to the Board detailing the nature andi iAgao testified with candor,a forthright demeanor and inherent con-sistency.extent of his job search does not discredit him. Agao did,prior to commencement of this proceeding,report theseearnings.Respondentalso arguesthat Agao did not make a dili-gent search between his discharge and his employmentwith VSP Tours and Robert's. Agao testified that inFebruary 1977 he looked for work at the following buscompanies:HawaiianDiscovery,HawaiianScenic,MTL-which is also called the Bus and is the publictransportation company for the area the Kauai ElectricCompany andBarking Sands Missile Base.Respondent asserts these claimed employment inquiriesare not truthful,arguing that Agao denied in his testimo-ny making application to Barking Sands Missile Base. Infact,Agao stated he did not make a written applicationat Barking Sands Missile Base,not that he did not applyin some other form such as by telephone or personalvisit.Respondent produced a witness, the former oper-ations manager for Greyhound, who did not recall Agaoapplying for employment. This is not probative of failuretomake a diligent job search.The hiatus in time alonecould cause the failure of memory by either the Grey-hound witness or Agao. Also, the Greyhound employeecould have been on vacation or otherwise unavailableduring February 1977. As noted above, any uncertaintyis tobe resolvedagainst the Respondent as the wrongdo-er; and because it has not been clearly shown that Agaofailed to make applications or inquire about job availabil-ity at theplaces he stated,it is found that,consideringthe record as a whole, he diligently sought other em-ployment during the backpay period, being successful ap-proximately 1 month after his discharge.Saginaw Aggre-gates,supra at 598;Nickey ChevroletSales,supra at 398;NLRB v. Miami Coca-Cola Bottling Co.,supra at 569;Southern Household Products Co.,supra at 881.Respondent notes thatAgao,aswell as most of theother claimants, failed to complete their backpay formssubmitted to the Board in a manner consistent with theirtestimony. Their testimony indicated their job searcheswere more extensive than the forms indicated.As notedpreviously,the forms were sent to the claimants general-ly in April 1982. The extensive period of time betweenthe actual events and the request to record them under-standably resulted in an inability to recall when andwhere they made each job application.Agao's failure to list initial VSP Tours on a form hesupplied to the Board does not render him not credibilenor does it constitute a willful failure to provide informa-tion.This information was provided by Agao fully andfreely from the inception of the trial. Poor recordkeep-ing, as indicated above, is not a basis for denial of aclaim in a backpay proceeding. This does not disqualifyor toll the backpay obligation. Employees are not dis-qualified from backpay merely because of poor record-keeping or uncertaintyof memory. SeeIzzi Trucking Co.,supra at 245.Although Agao's interim earnings were less than hewould have earned if he had not been wrongfully dis-charged,this is not probative of a failure to take suitableinterim employment. Agao was the third in seniority atRespondent. He was unable for the period of time he RAINBOW COACHESworked for Robert's to attain comparable seniority.There was no showing by Respondent that there werejob opportunities extant as a full-time bus driver or othersuitable interim employment where Agao could attainsufficient seniority to fully mitigate Respondent's back-pay liability. There is no showing in fact or in law thatrequires a discriminatee to fully mitigate a backpay obli-gation once a reasonably comparable job has been found.There is no showing that a more comparable job wasavailable given all the circumstances, including seniority.Further, there was no showing that the acceptance of ajob at Robert's was the acceptance of significantlylower-paying work too soon after the discriminatory dis-charge,warranting a reduction in backpay on thegrounds of a willfully incurred loss by accepting "an un-suitably" lower-paying position.Agao accepted a full-time position at Robert's approximately 1 month afterunsuccessfully searching for work, which became part-time at one point during the backpay period with thesame number of hours assigned but at lower pay. TheRobert's position was a similarly skilled position thatcompared favorablywithRespondent's. Itwas notshown that Respondent did not pay higher than the pre-vailingwages and benefits. As noted inAircraft & Heli-copter Leasing,227 NLRB 644 at 646 (1976):The employerdoes not meetthat burden by pre-sentingevidence of lack of employee success in ob-taining interim employment or low interim earnings;rather the employer must affirmatively demonstratethat the employee "neglected to make reasonable ef-forts to find interim work."In the case of Agao, his interim earnings were not shownto be significantlyless thanthat which he earned at Re-spondent nor that which he could have earned at anyother bus company considering the loss of seniority. Ac-cordingly, this assertion by Respondent is found to bewithout merit.Respondent's argument would place the claimants inthe extremely difficult position of having to seek employ-ment that is exactly equivalent, if not better in pay andworking conditions, than that which they lost without aclear showing that there was an availability of suchworking situations in the Honolulu area. This argumentoverlooks the requirement that the claimant only seeksubstantially equivalent positions. In fact, if one were toadopt Respondent's position, the discriminatee would nothave to accept the Robert's job because it had more on-erous terms and conditions of employment with less totalremuneration. SeeWaukegan-North Chicago Transit Co.,235 NLRB 802 fn. 4 (1978), citingRichard W. Kaase Co.,162 NLRB 1320 (1967). Such a construction would resultinmuch higher backpay awards and is contraindicatedby established case law.Respondentalso claimsthat the backpay computationswere in error because there was one notation on a socialsecurity form indicating that Agao earned approximately$28,823 in 1978 rather than the $14,411.63 indicated inthe specification.Respondent never raised this issue attrial to clarify this conflict. Robert's records were avail-able to Respondent and were not used to controvert the183accuracy of the specification. This failure to raise theissue at a time when explanation or clarification was pos-sible cannot now support an attack on the specification.As previouslystated,all doubts mustbe resolvedagainstRespondent.Agao did lose 2 or 3 days' work during the backpayperiod because of a skydiving injury. Also, after his firstyear of employment Agao took vacations, and did notlook for additional employment during these vacations.Because Agao was a full-time employee of Respondent,he was entitled to vacation and health benefits. Respond-ent didnot allege in its answer or amended answer tothe specification that vacation pay was improperly addednor did it seek to amend its answer or otherwise raise theissue during the hearing. The same obtains for the 2 or 3days when Agao was absent due to illness caused by theskydiving accident. Respondent had full knowledge atthe hearing yet made no timely request to amend andcorrect the specification.Additionally, therewas noshowing that these benefits during the interim periodwould not obtain if he had retained his employment withRespondent. SeeFlorida Steel Corp.,234 NLRB 1089(1978).The term "backpay" encompasses not only wages butany accompanying pension, health, welfare, or otherfringe benefit payments or contributions which are inte-gral parts of an employer's overall wage structure. SeeNLRB v. Strong Roof Co.,393 U.S. 357, 358-360 fn. 4(1969);NLRB v. Rice Lake CreameryCo., supra, 365F.2d at 892;Inland Steel Co.,77 NLRB 1, 4-5 fn. 13(1948), and cases cited therein, enfd. 170 F.2d 247 (7thCir. 1948), cert. denied 336 U.S. 960 (1948). Because thebackpay award is intended to make employees whole, itproperly includes any fringe benefit payments or contri-butions that would normally be afforded the affected em-ployees along with theirwages,including health andwelfare payments and vacations. Under Respondent'sbenefit plan, Agao would have been paid for the days hewas out ill or on vacation. It was not shown that Agaotook vacations or sick leave that exceeded the reimbursa-ble benefits 12 he would have received from Respondentsave for his unlawful discharge. In fact, it is just suchlosses of time without pay that would have been coveredsave for the illegal discrimination that the Board pro-vides for in its remedy. See, for example,NLRB v. RiceLake Creamery Co.,supra, 365 F.2d at 888.In sum, it is found that Agao made an honest andgood-faith successful effort to find substantially equiva-lent employment. Accordingly, I conclude that Agao isentitled to net backpay in the amount of $7321.18, exclu-sive of interest.b.Michael AkamineThe backpay period for this claimant extends from thefirstquarter of 1977 through the third quarter of 1977and the General Counsel claims total net backpay of$1663.18. From the fourth quarter of 1977 through 1980,12The record does not clearly indicate how many sick and vacationdays full-time drivers received during the backpay period These benefitsvaned during the backpay period and Kolt could not specifically recallthat benefits were in effect at the various times here pertinent 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDAkamine had greater interimearningsthan gross back-pay.In the report forms Akamine filed with the Board, heindicated that he applied for interim work at HawaiianScenic,Grey Line-also knownasHawaiiTransporta-tion, Pan American Airlines, Continental Airlines, Poly-nesianHospitality,Charley's,andRobert'sTours.During his testimony, Akamine confirmed these applica-tions and further indicated that in February 1977 he ap-plied to MTL. After approximately 5 weeks ofsearchingfor a job, Akamine commenced working for Robert'sabout March 2, 1977. Respondent, in its brief, admits thatAkamine diligently searched for work; and in fact claimsthat he should be the standard against whichall claim-ants are measured. Considering the facts and Respond-ent's admission, it is concluded that Akamine is entitledto net backpay in the amount of $1663.18, exclusive ofinterest.c.Miles FonsecaFonseca was employed by Respondent as a part-timedriver.During this employment, as well as currently, heworked full time as a fireman for the city and county ofHonolulu.Net backpayisclaimedfor him from Febru-ary 1, 1977, to October 14, 1980, in the amount of$18,421.76, which includes an additional $40 claimed forunion dues expended to retain an interim job.Respondent asserts that Fonseca should not receiveany backpay and, if thereis some entitlement, it shouldtotal $414.33 due to willful loss of earnings occasionedby his quitting after being rehired by Respondent in Feb-ruary 1977. Respondent also claims that Fonseca failedto search diligently for interim employment and willfullyconcealed earnings from various construction jobs andcertain tips. Further, Respondent claims that there wereseveral periods of unavailability for work which are off-sets.It is undisputed that after his unlawful discharge, Fon-seca returned to work, starting at the bottom of the part-time seniority list for, as a prerequisite to such reinstate-ment,he had to relinquish seniority. The question ofwhether this was reinstatement to a substantially equiva-lent job was not decided in the underlying unfair laborpractice proceeding. However, the underlying proceed-ing did find Fonseca and the other discriminatees uncon-ditionally offered to return to work February 2, 1977,and would have returned if Kolt had not told them they"would go to the bottom of the seniority roster, i.e., thefirst full-time returnee would be No. 8 on the full-timeseniority roster and the first part-time returnee wouldalso be No. 8 on the part-time roster."Rainbow Coaches,241NLRB 589 at 594 (1979). The underlyingdecisionordered Respondent to make all the employees whole"for any loss ofearningsthey mayhave suffered as aresult of their discharges" and to offer them immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent jobs,without prejudice to their seniority and other rights andprivileges.Id.at598.Respondent clearly failed tocomply with this order by rehiring Fonseca, and placinghim at the bottom of the seniority list. There was noshowing that during the term of Fonseca's reinstatementthis shortcoming had been rectified. As noted inSumcoMfg.Co., 267 NLRB 253, 258 (1983):[A]n offer ofreinstatementto a job which is notsubstantially equivalent to that held prior to the dis-crimination does not toll backpay even when, ashere, the employee accepts the offer, if that employ-ee subsequently quits because of dissatisfaction withthe inadequate reinstatement.JIB Industries, 245NLRB 538 (1979) (employee worked 2 months at anonequivalent job before quitting);Marlene Indus-tries,234 NLRB 285 (1978) (employee worked 2 or3weeks at the nonequivalent position);Glass GuardIndustries,227 NLRB 1140 (1977). Moreover, as theBoard noted inMarlene Industries, supraat 291, thereinstatement of an employee without according herthe seniority she had acquired prior to the discrimi-natory discharge does not satisfy Respondent's obli-gation to reinstate an employee to a substantiallyequivalent position.There was no evidence that Respondent reinstatedFonseca to a substantially equivalent position; on thecontrary, it admittedly required that he go to the bottomof the seniority list which clearly had an adverse impacton his choice of tour bus runs.The above-quoted case does infer that the loss of se-niority must have a causal nexus in the decision to quit.Respondent argues that Fonseca quit for other reasons.Fonseca applied for reemployment on February 2, 1977.It is uncontroverted that prior to such reinstatement,Fonseca was one of the five most senior part-time em-ployees.Around early April 1977, he resigned fromRainbow and started working for Charley's, another tourbus company.Respondent argues that Fonseca quit because he washaving problems with some drivers at Rainbow. Thebasis of this contention is that Gaylord Kolt, the stepsonof Steve Kolt, chief operating officer of Respondent,went to a bar with Fonseca after work on a few occa-sions and, during one of these occasions, an individualwho did not participate in the strike made a remarkabout Fonseca. Fonseca stated he wanted to kick theperson's posterior but that the individual was too short.Respondent also notes that a comment made in 1982 on aform provided by the Board, wherein Fonseca stated hedid not want to work for Rainbow anymore, because itwould create internal problems,indicates he quit becauseof such internal problems. Another statement on theform, that he was not interested in working for someonewho wrongly fired him, was not addressed by Respond-ent.As further proof that Fonseca's reasons for quittingwere other than reduction in seniority, Respondentargues that he never commented to Gaylord that he wasdissatisfiedwith the dispatches he was receiving eventhough Gaylord was a dispatcher. Gaylord's initial de-scription of himself as a dispatcher was, on cross-exami-nation, clarified as being a dispatcher trainee who didnot work those hours when the drivers were actuallydispatched. The dispatcher who actually handed out thejobs was not called to testify. Therefore, the requestedinference has no basis. RAINBOW COACHESFonseca's testimony that he received less hours ofwork than other part-time drivers was based on his dis-cussion with these other drivers, and the fact that thenature of the runs he received was different from thosehe received prior to his unlawful discharge. Prior to hisdischarge, he had longer runs, mostly tours; after rein-statementwith the loss of seniority, he was not given"money runs." He considered "money runs" and foreigntouristpickups,which also have tours connected tothem, as "money runs." On his return, he would begiven 2-hour transfers of tourists and baggage, which arenot "money runs." Because he lived quite a distancefrom work, he informed an unnamed individual at theCompany that if this was all that was available, it did notpay for hiscommutingfrom the north shore.Pamela Talkin, the compliance officer who reviewedthe figures, stated that although during 1 week after hisreinstatement Fonseca did earn a substantial amount ofmoney,in general he earned less after his reinstatementthan he had been earning prior to his unlawful discharge.Talkin also noted, without refutation, that Fonseca hadan unusually low number of hours in December, beforehis discharge, compared to the rest of his predischargework history. A review of the exhibits indicates that hegenerally earned substantially less after his reinstatementfor those weeks reported although there were some fluc-tuations.There was no explanation why he had only 1week of substantial earnings or why it was different fromthe other weeks. Respondent, who has the records, didnot present an analysis of Fonseca's working record for ameaningful period prior to his discharge, and did notrefute Fonseca's testimony that he received mostly trans-fers, or scrub runs, not regular money runs as he had inthe past. Respondent's failure to explain its failure to ex-trapolate from its payroll records evidence substantiatingtheir contention supports drawing an adverse inference.The Company did not refute Fonseca's claim that hecomplained about his runs, just that he did not complainto Gaylord or his stepfather. There was no evidence in-dicating when the incident in the bar occurred in relationto his decision to quit. There is no basis for drawing aninference that this incident was the causal nexus for hisresignation. Fonseca explained that his statement on theform was an analysis, reached in 1982 in response to theCompany's 1980 offer of reinstatement, indicating hisfeeling of dissatisfaction over the Company's past treat-ment of him. He denied that the reason he left was be-cause there were hard feelings regarding other employ-ees or internal problems. Fonseca's testimony is creditedbased on demeanor, inherent probabilities, and his dem-onstrated candor.Respondent also argues that because Fonseca was si-multaneously employed by Charley's Tours and Trans-portation at the time he left Rainbow, he actually quit togo to another job.13 Fonseca denies that was the reason18There issome confusion in the record regarding when FonsecastartedworkingatCharley'sTherepresentativeof Charley's testifiedthat the records indicate Fonseca wasfirst hired by that company April12, 1977, after he quithis second employmentwith Respondent Howev-er,R Exh P-9(a) indicates that he was paid for a periodinMarch 1977.Fonseca,in his testimony,candidly indicated that he was working forCharley's prior tohis quitting Respondent185for his leaving. Charley's did not offer him much workat that time. In fact, when he was working at Charley'sin the second quarter of 1978, he was also working forGreyhound. It is undisputed that the tourbusiness atCharley's was very slow. Respondent did not introduceany evidence that indicated Fonseca was working somany hours at Charley's Tours that it operated as an in-ducement to him to leave Rainbow or precluded himfrom working for both companies. Again Respondent hasfailed to present,as is itsburden herein, evidence to sup-port its claim that Fonseca quit for reasons not connect-ed with hisdiscriminatory reinstatement.Respondent'srequest that Fonseca's backpay specification be comput-ed to reflect this quit and the amount he would haveearned had he not quit is found to be without merit.As Respondent notes in its brief, quoting fromNLRBv.Vita Foods,377 F.2d 81 at 87 (5th Cir. 1967):Where a discriminatee takes an interim job with thediscriminator, his quitting for reasons unconnected.with the discrimination tolls the discriminator'sbackpay obligation to the extent of the interimwage;this is the same result as if the discriminateehad unjustifiedlyquit a similarjobwith a thirdparty. In neither case does the employee have theunlimited option to leave an interim job without in-curring a willful loss.Assuming arguendo that this was comparable to anyother interim employment,a claimantdoes not willfullyincur a loss of earnings merely by voluntarily quitting in-terim employment, unless he does so without goodreason.SeeNLRB v. Vita Foods,supra at 87;NLRB v.Mastro Plastics Corp.,354 F.2d 170 at 174 fn. 3 (2d Cir.1965);NLRB v. Madison Courier,472 F.2d 1307 (D.C.Cir. 1972). Respondent alleges that harassment by otheremployees was the basis for his leaving Respondent afterhis reinstatement. If this is true, the burden of proof is onthe employer. SeeMarlene Industries Corp. v. NLRB,440F.2d 673 at 674 (6th Cir. 1971). Respondent has failed inthis burden. A discriminatee need not seek, accept, orretain interim employment which is essentially differentfrom his regular job, which is unsuitable to someone ofhis background, skill, and experience or which involvessubstantiallymore onerous conditions.Lozano Enter-prises,152NLRB 258, 260 (1965), enfd. 356 F.2d 483(9th Cir. 1966).As noted inRichardW. Kaase Co.,162 NLRB 1320(1967), a discriminatee does not have to accept a jobwith more onerous terms and conditions of employment.His obligation is to mitigate an employer's backpay liabil-ity only to the extent that the claimant accepts substan-tially equivalent employment.Setting aside the loss of seniority, which in itself re-moves the job as being substantially equivalent, theclaimant is not required to subject himself to threats andmore onerous working conditions occasioned by harass-ment from coworkers. Respondentargues inits brief that"Fonseca did, however, tell Kolt he was having prob-lems with some of the drivers at Rainbow." There is noindication that Respondent tried to alleviate these diffi-culties or otherwise abate the known onerous nature of 186DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employment. SeeMidwest Hanger Co., 221NLRB911 at 920 (1975).Respondent infers that Fonseca had formed the inten-tion not to accept reinstatement if offered by Respondentbecause of the difficulties he had with his coworkersand, thus,Respondent's backpay liability should betolled. It is not unexpected or unusual that Fonsecawould have concern about untoward comments made tohim by coworkers after a strike or would have ambigu-ous feelings toward an employer who unlawfully dis-charged him and reinstated him with a loss of seniorityresulting in the lost facility to choose the runs he consid-ered more desirable.Fonseca's equivocal remarks do notdemonstrate he irrevocably decided to decline a good-faith offer of reinstatement. Respondent had within itspower the right to test the propriety of this remedy byreinstating Fonseca with appropriate seniority.Respond-ent's election not to do so until October 1980 will notsupport a curtailment of Respondent's backpay liabilityto Fonseca based solely on his ambiguous remarks. Ac-cordingly, it is concluded that Fonseca's backpay contin-ued to run after he left Respondent and that his quittingdid not toll such entitlement for he did not receive avalid offer of reinstatement to substantially equivalentemployment. There was no showing that any claimantexhibited unwillingness to return to work for Respondentprior to receiving a valid, good-faith, unconditional offerof reinstatement.There is an absence of any evidence of a cavalier pro-clivity by Fonseca while employed with Respondent orelsewhere to change jobs or to engage in disputes withcoworkers or supervisors. If Respondent'scontentionsare true, then it requires a fording that Fonseca wasgoaded into such conduct by the situation imposed onhis resumed employment and, thus, the backpay is nottolled. SeeUnited Aircraft Corp.,204 NLRB 1068 at 1078(1973).Again, Respondent has failed to show that Fon-seca willfully incurred a loss of earnings by quitting hisemployment with it in early April 1977 under the cir-cumstances described in this proceeding and admitted byRespondent.Finally,as noted above,when,as here, there is a ques-tion regarding the motive,all questions must be resolvedagainstthe wrongdoer, Respondent. Consequently, evenif one rejects the above finding that Fonseca quit becauseof a loss of seniority resulting in loss of earnings and lessremunerative assignment of runs,a finding which Re-spondent's evidence failed to clearly refute, the fact thatRespondent knew that Fonseca was being harassed bystrike replacements or other coworkers who were givengreater seniority than he and did nothing to mitigate it isa substantially more onerous working condition than thatexistent in his previous position. He is not required towork under those conditions. SeeNLRB v. Miami Coca-Cola Bottling Co.,360 F.2d 569 (5th Cir. 1966). See fur-therEast Wind Enterprises,268 NLRB 655 (1984).Respondent also argues that Fonseca's backpay shouldbe tolled because he revealed interim earnings withGreyhound and from construction jobs only the weekbefore the trial. Recognizing that Board law finds revela-tion of information prior to commencement of trial notan indication of willful concealment, albeit shortly beforesuch event, Respondent claims that because Fonseca wasunder subpoena at the time, it was not voluntarily sub-mitted information.The "perfidious"nature of such laterevelation,according to Respondent, is demonstrated bythe fact that Fonseca described the Greyhoundearningsas being off the books cash payments when in fact he re-ceived paychecks and tips. It is undisputed that Fonsecavolunteered that he worked for Greyhound and Re-spondent was able tofinddocuments indicating actualpayments although there were no deductions from thosechecks for pension, health and welfare payments, socialsecurity, or otherwise.Fonseca mischaracterized the nature of the paymentsand had no recollection of receiving paychecks, constru-ing payments without deductions, normally required bylaw, to be off the books. This mischaracterization doesnot warrant a finding that he intentionally concealed em-ployment or income from the Board and Respondent.There was no showing of perfidy or deception of anature to be deterred by the tolling of backpay duringthose quarters in which such concealments occurred.AmericanNavigationCo.,268NLRB 426 (1983). Re-spondent had notice the week before commencement ofhearing that Fonseca had interim earnings from employ-ment in casual construction and working for Greyhound.After initially examining Fonseca about these, as well ashis other jobs and job-seeking efforts, Respondent had a6-week hiatus in the trial to test the accuracy of theserevelations.The Board has consistently recognized thatindividual claimantshave difficultyin keeping accurateaccounts of interim employment which they often holdfor a short term, particularly when, as here, there was alengthy backpay period. Despite these factors, the claim-ant did not fail to report the earnings. His estimateswere, in the case of Greyhound, inaccurate. The esti-mates of his earnings from the construction jobs used inthe specification was higher by $500 than Fonseca's esti-mate.There is no showing that Fonseca's failure to put intothe documents filed with the Board all the informationhe subsequently revealed to the Board agent at their firstmeeting was an attempt at guile. Fonseca did reveal thesources of income to the General Counsel and thence toRespondent "before the weekend prior to the hearing, ofboth the income and of the failure to report it for taxand unemployment benefit purposes." There was noshowing of deliberate concealment of earnings or anyother improprieties that would hamper Respondent inthe presentation of its case.Therewas no motion for acontinuance beyond the 6-weekrecess inthe trial. Thus,there is no basis to disqualify Fonseca from recoveringbackpay due to his failure to complete the forms sent tohim by the Board well after his unlawful discharge andwell after the adjudication that such discharge was dis-criminatory. SeeCumberland Farms Dairy of New York,266 NLRB 855 (1983).That Fonseca erred in his estimates how much heearned at Greyhound does not support a contention thatthere was a fraudulent withholding of information. It haslong been recognized that such statements of interimearnings in circumstances such as these are only esti- RAINBOWCOACHESmates and that errors in estimates may tilt in either direc-tion.The amount of backpay awarded requires only thatitbe based on reasonable conclusions.Again,Respondenthas failed to show that there was an intentional conceal-ment or fraudulent concealment of employment. SeeAmerican Navigation Co.,supra. This finding is buttressedby the undisputed evidence that Fonseca believed therewere no records of these Greyhoundearnings,and therewere no records of his income from casual constructionwork and he could have concealed these earnings. Yetsuch income was revealed before the trial. SeeWestTexas Utilities Co.,109 NLRB 936 (1954);Deena Artware,112 NLRB 371, 375 (1955), enfd. 228 F.2d 871 (6th Cir.1955).Fonseca's admission that he did not report some of theinterim earnings he received on his tax returns is repre-hensible; however, it is not the type of concealment thatwould toll backpay. There was no claim or contentionby Respondent that Fonseca's failure to reveal incomefrom the construction job on his taxes was a factor thatwould bar him from reinstatement. The candor in whichhe revealed such actions cojoined with the observationof his demeanor and all the other relevant testimony con-vinces me that Fonseca was testifying truthfully to thebest of his ability torecall the circumstancesof his jobsearch and the jobs he held during the backpay period.Fonseca was cognizant of his family responsibilities andanxious to find part-time employment to enable him tomeet those responsibilities which would also mitigate thegrossbackpay due him. SeeNLRB v. Southern Silk Mills,242 F.2d 697 (6th Cir. 1957), cert. denied 355 U.S. 821(1957);United Aircraft Corp.,supra, 204 NLRB at 1068.As was noted inInta-Roto,Inc.,267NLRB 1027(1983):Improperas this man'sconduct may have beenwith respect to his statutory duty to pay his taxeslike everybody else, I do not think his behavior inthis respect sufficient reason to deprive him now ofthemake-whole remedy to which he is entitledunder the Board's order. . . . There was no real de-ceptionagainst theRespondent, for the picture itwas faced with at the hearing was correct in all re-spects. I do not mean to condone anybody's wrong-doing where payment of taxes is concerned, or evenwhere honesty in theirdealingswith this Adminis-trative Agency is concerned. But I think it is a rele-vant factor, all things considered, that [he] did, ofhis own volition, play it straight in the end.Respondent argues that Fonseca failed to make "rea-sonable efforts to mitigate . . . loss of income."NLRB v.Arduini Mfg. Corp.,394 F.2d 420 at 422 (1st Cir. 1968).Again, this is an affirmative defense; the burden is on theemployer to prove the necessary facts.NLRB v. MooneyAircraft,366 F.2d 809 at 813 (5th Cir. 1966);NLRB v.Mercy Peninsula Ambulance Service,589 F.2d 1014, 1017(9th Cir. 1979);NLRB v. Reynolds Box Co.,399 F.2d 688(6th Cir. 1968).In assessingthe reasonableness of effortsto mitigate loss of income,the entire circumstances sur-rounding the effort are to be considered. Fonseca wasemployed as a full-time firefighter. This full-time em-187ployment usually did not require him to work 8 hours aday, 5 days a week. Rather, he worked 24-hour days, 3days a week. This schedule permitted more free time toseek and work at moonlighting jobs. However, the factthat he was fully employed did not permit him to seekfull-time employment elsewhere or to spend full timeseeking interim employment.On leaving Respondent's employ, Fonseca worked forCharley's.Work for part-time employees at Charley'swas admittedly extremely slow. Charley's called himonly as needed and the need was infrequent.In addition to working as a part-time employee ofGreyhound as a "VIP" tour driver in 1977 and 1978, hesought employment at Hawaiian Scenic, Hawaiian Dis-covery Tours, Polynesian Adventure, Mini-Bus Tours ofHawaii,Moana Tours,HawaiiTransportation (alsoknown as Gray Line), Robert's Tours, and AkamaiTours. Fonseca also sought employment in constructionduring 1979 and 1980. He is a journeyman carpenter whoinstalled drywall prior to working for Rainbow. Akamaicould not recall his seeking employment at their compa-ny and refutedhis assertionthey told him they did nothire firemen. Because there was no showing that the in-dividual who testified was the individual Fonseca asser-tedly spoke to, nor was there evidence that absolutely noone else interviewed employees or talked to employees,this refutation is not considered probative. Akamai Toursdid not retain employment applications more than 1 year.Akamai did not have a policy, according to the individ-ualwho testified, against hiring firemen; however,Akamai Tours also was not shown to have had part-timeopenings at the time Fonseca said he applied. Therecould have been a lack of interest in hiring firemen be-cause they could only work part time. Accordingly, it isfound that Respondent did not refute Fonseca's claimthat he spoke to the individual at Akamai Tours and wasinformed they were not interested in hiring a fireman.Fonseca admittedly applied to the bus companies onceonly, based on his understanding that if they were inter-ested they would call him. Whether this is a standardpracticewas not shown on the record. Accordingly,Fonseca's behavior in only applying once at these buscompanies is not shown to be an unreasonable failure tomitigate.As the Board held inCornwell Co.,171NLRB342 at 343 (1966):A discriminatee who has otherwise made reasonableefforts to seek out new employment is not requiredin each specific quarter to repeat job applicationswhich from her past efforts she knows are fore-doomed to futility in order to protect her claim ofbackpay for that particular quarter. Rather, theentire backpay period must be scrutinized to deter-mine whether throughout that period there was, inthe light ofall surrounding circumstances, a reason-able continuing search such as to foreclose a fmdingof willful loss.Fonseca also testified that he applied for part-time em-ployment at Bums Security. Respondent notes thatBurns' representative indicated the company had norecord of such application and that such files go back to 188DECISIONS OF NATIONAL LABOR RELATIONS BOARD1974.What Respondent failed to note was that the indi-vidual who testified for Burns, Mr. Smith, was not withthe companyduringthe backpay period, and did notknow on which basis applications were kept onfile.Thebasis for his surmise that all files go back to 1974 was notpredicated on any personal firsthand knowledge or evenhearsay statements by any other employee. This baselesssurmise does not support a finding that Fonseca did notapply to Burns.Currently Burns does not accept oral ap-plications,but the witness could not testify from personalknowledge what the practice was during the backpayperiod. Accordingly, Fonseca's testimony that he appliedat Bums was not adequately refuted.Respondent asserts that during this period of timeFonseca was fired from Charley's, which should toll thebackpay period. Although there is a letter indicating thathe was discharged, pay statements reveal that he wasstillemployed after this ostensible discharge.It appearsthat he was fighting a fire at a time when he should havereported for work, which led to the issuance of a letter;however,becausehe received pay for work after thatdate, it also appears that some rapprochement wasreached and he was not terminated. However, even as-suming he was terminated,discharge under these circum-stances has not been shown as a basis for tolling back-pay. There was no showing that the discharge was occa-sioned by a willful loss of employment by Fonseca or in-volved an offense that demonstrated moral turpitude.Mastro Plastics Corp.,145 NLRB 1710 (1964);BarbertonPlastics Products,146 NLRB 393 (1964);Kansas RefinedHelium Co.,252 NLRB 1156 (1980).Fonseca had two periods of employment with Char-ley's.The first started near the end of his reinstatementterm with Rainbow or immediately thereafter until hecommenced work about August 1977 with GreyhoundRoyalHawaiianTransportation as a VIPlimousinedriver.That employmentlasteduntilDecember 1978when Greyhound ceased operations in Hawaii. He thenrecommenced working for Charley's until the third quar-ter of 1979 when theyceased tohave any part-time workforhim.He then stopped working at Charley's andbegan seeking construction work.Because his employment at Charley's failed to produceany income because he was rarely, if ever, called towork, he was not obligated to retain such employment.As noted inWaukegan-North Chicago Transit Co.,235NLRB 802 at fn. 4 (1978):A discriminatee does not have to accept a job withmore onerous terms and conditions of employment.The obligation to mitigate an employer's backpay li-ability requires only that the claimant accept sub-stantiallyequivalent employment.The Lakelandoffer involved a wage rate less than one-half thatwhich Hook enjoyed withRespondent.Acceptanceof the Burns offer would have reduced his wagesby approximately one-third.Fonseca worked as a carpenter and performed smallconstruction jobs privately for individuals. He also hunggypsum board in two houses for a subcontractor in asubdivision in Hawaii Kai, earning$460 perhouse.Hefound the job through some cousins.He constructed apatio for a friend of a friend in Kaneohe which tookabout a week of his spare time.He could not recallwhich quarter he engaged in that activity.The construc-tionwork was all in 1979 and 1980.He built a patio inKailua.He helped build a house in Pupukea,but most ofthiswork occurred after 1980.However, some of theproceeds from this work were included in interim earn-ings because he could not recall exactly when he helpedthe individual build the house.Work proceeded on thehouse as money was available and the house still is notfinished.The house is depicted in Respondent's ExhibitC-29. He helped build the top floor. Fonseca estimatedhis earnings from construction based on the needs he ex-perienced in paying tuition bills for his children.Fonse-ca's assertion that he was experiencing financial difficul-ties is apparently substantiated by the testimony about hisaccounts at the Honolulu Fire Department Credit Union.These records were not moved into evidence.The testi-mony indicated that he had experienced a decrease in hiscash balance and an increase in his loans.Respondent argues that because Fonseca did not gothrough the union hiring hall,he did not make reasona-ble efforts in acquiring construction jobs.There was notestimony regarding the availability of part-time work inhanging drywall during the backpay period from any of-ficial of the appropriate union.There was a dispute be-tween the Carpenters and Latherers Unions regardingwho had authority to refer individuals to hang drywall.Also, Fonseca was not a member of the Latherers orCarpenters Unions at this time.There was no evidenceregarding membership requirements in these unions as aprerequisite to referral.Accordingly,this argument isfound to be without substance.It is undisputed that theconstruction industry was slow and there were not manyjobs available.Fonseca called his uncle, Richard Fon-seca,several times seeking his assistance. His uncle wasformerly an official in the Latherers Union.RichardFonseca's testimony regarding the advice he gave hisnephew differs from the claimant's testimony.However,the differences could have been occasioned by the juris-dictional dispute between the unions, and Richard Fon-seca had no knowledge about the Carpenters'referralsystem.He did acknowledge that Miles Fonseca calledhim "a lot"looking for work.Both Richard and MilesFonseca agreed that in Honolulu hiring is done by per-sonal contact and over the phone.He stated you get ajob if you know someone.Respondent failed to showthat in this slow construction period,Fonseca's failure tofindmore part-time employment in this field was indica-tive of a failure to make a reasonably diligent job search.Fonseca's self-employment in construction does not in-dicate lack of reasonable diligence.As the court noted inNLRBv.Armstrong Tire&Rubber Co.,263 F.2d 680,683 (5th Cir.1959):Bona fidefull selfemploymentwill be regarded ascomplying with the obligation imposed upon a dis-charged employee to use reasonable diligence tokeep himself in gainful employment ... . RAINBOW COACHESRespondent does not contend that Fonseca's self-em-ployment in construction jobs was not bona fide employ-ment.See furtherW C. Nabors Co.,134 NLRB 1078 at1092 (1961). Fonseca applied for work with all hisformer employers in this specialized field of hangingdrywall. He named several of the companies to which hemade application. No representatives from these compa-nieswerecalled by Respondent to refute Fonseca's as-sertion. That these companies were subcontractors ratherthan general contractors is not shown to warrant an in-ference of lack of due diligence in job search for there isno indication that seeking work with subcontractorsdealingwith the special craft he was skilled in was notthe proper way of seeking employment. That these com-panieswere not listed on the forms submitted to theNLRB did not hamper Respondent in presenting its case,considering the length of this proceeding, including therecess,affording Respondent ample time to call witnesseswho may potentially have shown mitigation or lack ofdiligence. The use of a "grapevine" in industries wherethe unrefuted evidence is that this is the usual method ofgainingemployment is significant evidence of diligence.Madison Courier,202 NLRB 808, 813 (1973).Fonseca did not register with the State EmploymentService forassistancein getting a part-time job. Therewas no showing that the State does lend its assistance tosuch registrants.Also, the failure to register with theState Employment Service does not show lack of reason-able efforts in seeking interim employment.Fonseca did have interim earnings during each quarterin the backpay period. There were poor business condi-tions in the construction industry and an admittedchange in operations in the tour bus industry which in-creased utilization of minibuses. This was not shown tohave increased job availability for part-time or full-timetour bus drivers. Several bus companies testified thatthey had openings during the backpay period but therewas no specific showing that these jobs were available toFonseca or that he failed to accept such employment.SeeFlorence Printing Co. v.NLRB,376 F.2d 216, 221-223 (1967), cert. denied 389 U.S. 840 (1967). There wasno evidence of willful idleness or any other matters thatovercome the presumption that Fonseca did not willfullyincur any loss of earnings.NLRB v. Reynolds Box Co.,399 F.2d 668 (6th Cir. 1968), held that the employer hasthe duty "to carry the burden of proof and to point outwhat evidence in the recordsustains. . . [its]claim, asagainst thepresumptive proof of the Board's fmdingsthat the employees did not sustain willful losses." Id. at670. I find that Respondent has failed to support itsburden of proving that Fonseca failed to makea reason-ably diligent effort to seek interim employment.Respondentnext assertsthat certain offsets should beallowed to account for unavailability for work as indicat-ed inthe fire department's leave records. Such unavail-ability is attributable either to illness or vacations. It isundisputed that Respondent did not pay part-time driversany vacation or sick leave benefits. Under normal cir-cumstancesinvolving full-time employeeswhen suchbenefitswere not paid, the backpay awards woulddeduct from the total those days that an employee is un-availablefor work due to illness or vacations. However,189in the case of Fonsecaand the otherpart-time employ-ees, a different question obtains.As the Courtstated inNLRBv.Miami Coca-Cola BottlingCo.,360 F.2d 569,573 (5th Cir. 1966):If an unlawfully discharged employee finds inter-im work,his earningsare deducted from grossbackpay due. But the rule requiring deduction of in-terim earningsapplies onlyto earningsduring thehours when the employee would havebeen em-ployed by the employer in question.Phelps DodgeCorp. v.N.L.R.B.[219 NLRB 41, 313 U.S. 177, 198and fn. 7], citingPuseyMaynes & Breish Co., 1NLRB 482, 486 (1936).14In this proceeding, gross backpay was calculated usingactual earnings for the employees for a 12-week periodimmediately preceding their unlawful discharges. Periodsthat the part-time workers were unavailable for work atRespondent due to illness or vacations could be includedin these calculations. Because the propriety of such off-setsmust be shown by Respondent as part of its burden,Respondent must show that the vacation and sick leavereflected in the Fire Department records were mattersnot already reflected in gross backpay, and are properdeductions as occurring during hours when the employeewould have worked for the Company. Respondent hasfailed to make any reference to what was included in thegross backpay of Fonseca and the other part-time claim-ants. To grant its request to make these deductions couldresult in the double counting of an offset. As noted pre-viously,allunanswered questionsmustbe resolvedagainst the wrongdoer. Respondent has failed to showthat these are proper offsets and were not already re-flected in the specifications.Respondent also failed to show that the sick leavetaken by Fonseca from the Fire Department was of sucha nature as would preclude him from working at interimemployment as a bus driver. The exigencies of the job asa fireman were never explored nor were the require-ments for sick leave sufficiently detailed to warrant therequested analogy that illness sufficient to remove onefrom work as a fireman were of such a duration ornature to warrant the assumption that he would also beunable to work as a tour bus driver. Similarly, the vaca-tions that Fonseca took were not shown to have takenhim away from Oahu and he may have used those peri-ods moonlighting, thereby increasing his interim earn-ings.These aspects were never explored. Consequently,it is concluded that under the facts of thiscase, even as-14 Backpay awards are made bythe NLRB pursuantto Sec.10(c) ofthe NationalLaborRelationsAct AsfoundinMcCann Steel v. NLRB,570 F 2d 652at 655(6th Cu. 1978):[Backpay awards]are generally calculated by subtracting fromwhat an employeewould haveearned but for his wrongful dischargethe amount the employee actually earned in the interim between thedischarge and the offer of reinstatement.The award is also reducedby any willfulloss of earnings by the employee . . A willful lossof earnings includes the refusal of the employee to "accept substan-tially equivalent employment "We believe that "substantially equivalent employment"refers tothe hours worked at the interim employer as well as the nature ofthe work there 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDsumingthat there is a potentially valid basis for deduct-ing the days that he was ill or on vacation, such basiswas not sufficiently established on the record to warrantthe granting of the requested offsets.In sum,considering all the circumstances, includingFonseca's interim employment in every quarter of thebackpay period while working full time as a fireman, co-joined with Respondent's failure to show accessibility ofinterim employment during the backpay period in thefieldswhere he was skilled, and the failure to show thatFonseca should have known that he should apply morethan once to each bus company he contacted or thatsuch renewed application would increase his chances ofemployment leaves no basis to determine how muchFonseca would have earned had he conducted himselfotherwise.Therefore there is no basis to reduce theaward to Fonseca. Accordingly, it is concluded thatFonseca is entitled to $18,421.76 in net backpay, includ-ing $40 for union dues, plus interest.d.Yukio IhoIho was a full-time driver with Respondent until thedate of his unlawful discharge.Backpay is sought onlyfor the first and third quarters of 1977, with total netbackpay amounting to $1687.57.The interim earningscalculations were based on W-2 forms which were cor-relatedwith social security statements.His interim em-ployer, Robert's Tours, did not have complete records.Respondent does not attack the accuracy of these docu-ments.Respondent claims that because Iho did notobtain any interim employment until March 1977, "thereisno corroborated evidence that he made any kind ofdiligent search during the intervening month of Febru-ary." This assertion is confusing inasmuch as Respondenthas the burden of showingwillfulloss of earnings byfailure to exercise reasonable efforts to secure interimemployment.Additionally, this assertion overlooks Iho's undisputedtestimony that during February and March he soughtemployment at Grey Line, Polynesian Hospitality, Char-ley'sHawaiian Scenic, in fact practically all the tour buscompanies, the MTL, the city bus line, the gas company,and Pan American Airlines. Iho also searched for jobsusing the classified sections in the newspaper, registeredwith the unemployment office,and sought assistancefrom the Teamsters Union. He received an offer of em-ployment at Charley's and was in his second day oftraining when he received the offer of employment fromRobert's. Inasmuch as Charley's did not guarantee 40hours'work per week, and Robert's did, he left Char-ley's and went to work for Robert's. Charley's did notpay him while he was in training. He was hired by Rob-ert's because he spoke Japanese. As noted inKeller Alu-minum Chairs Southern,171 NLRB 1252, 1257 (1968):[T]here is no requirement that an employee wrong-fully terminated must instantly seek new work; it isonly required that the record as a whole show thathe exercised due diligence to this end.See MonroeFeed Store,122 NLRB 1479, 1483.Considering the number of places Iho applied forwork and the fact that he accepted the first offers of em-ployment received, there is nothing in the record toshow that he did not use reasonable efforts to find inter-im work. Accordingly, it is concluded that Iho is entitledto total net backpay of $1687.57, exclusive of interest.e.Lane KaaiaiKaaiaiwas employed by Respondent as a part-timedriver prior to his unlawful termination in January 1977.He commenced his employment with Rainbow in 1973;terminated his employment there voluntarily to start hisown plant nursery, which failed; and returned to workfor Rainbow until January 1977. The backpay period isasserted to be from the date of discharge to October 21,1980, with a total net backpay of $20,312.52.In its brief, Respondent argues that Kaaiai did notmake a reasonably diligent search for suitable interimemployment; that he left the Island of Oahu to live onthe Island of Hawaii in June 1978; that Hawaii is a loca-tion that has many fewer prospects for employment and,thus, relocating was a willful failure to seek suitable in-terim employment; and once having found such suitableinterim employment with Islander U-Drive, he quit thatjob after 1 month, thus failing to prudently retain suchemployment subjecting him to an offset by the amountthat he would have earned had he retained such job.Kaaiai commenced his job search, for both full-timeand part-time employment in February 1977, firstseekingpositions in the airline industry by applying at HawaiianAirlines,Aloha Airlines, and Western Airlines.He alsoapplied for work as a fireman with the city and countyof Honolulu. Respondent asserts, on page 44 of its brief,that the Fire Department indicated it had no records ofemployment applications for Kaaiai, which does not ac-curately reflect record evidence. This statement fails torecognize the unrefuted representation by the city andcounty of Honolulu that it does not keep records for un-successful candidates nor records of applications byname.Kaaiai testified that he also applied to the telephonecompany, Gray Line, Hawaiian Scenic, Inter-Island, Ha-waiianTransporation,Moana Tours, and Charley's.Inter-IslandResorts, according to Respondent, had norecords of an employment application filed by Kaaiai.Inter-Island is also known as Gray Line. Gray Line didhave operations on the Island of Hawaii. According tothe representative of Inter-Island, the secretary was sup-posed to purge the files of all applications that were over1year old. The absence of any applications for unsuc-cessful job applicants is probably the result of this regu-lar purging operation.Kaaiai also sought employment atthe Hawaiian State Employment Office, many employ-ment services,a tour escort service,Hawaiian ElectricCompany, and Hawaiian Telephone Company. He wasqualified to seek employment as a heavy equipment oper-ator, but did not seek employment in that field becausehis brother and father, who worked for a constructioncompany as heavy equipment operators on the Island ofOahu, told him that the job market in that industry wasvery poor. RAINBOWCOACHESRespondent argues that Kaaiai applied to approximate-ly 27 companies during the 45-month backpay period.This fact was not clearly established on the record.Kaaiai indicatedthat he could not recall when he madethe applications to the differentcompanies.The evidenceindicates that most of the applications occurred before hesecured employment at Islander U-Drive and started self-employmentas a lei standoperator.Eventually he se-cured full-time employment, which he still holds, at arestaurant.Therefore, it appears that most of the applica-tionswere made within an 18-month period. Also, theplaces that were stated as potential employers were notrepresentedto be a complete list, but all that he remem-bered years later. Further, the claimant sought employ-mentby making telephone inquiries and answering ad-vertisements in newspapers. Considering the hiatus intimefrom the actual attempts to find employment, thefact that the claimant also registered with several em-ployment companies and the state, and that his effortsstarted almost immediately on his unlawful discharge, itis found he exercised due diligence.Kaaiaimoved to the island of Hawaii because his in-laws had a house he and his wife could live in rentfree.i 5Kaaiaiwas unsuccessful in finding interim em-ployment until after his move to the "Big Island" whenhe got a job with Inter-Island Hotel Operating Corpora-tion, Islander U-Drive.While on theislandof Hawaii, Kaaiai lived at two orthree locations. He applied for work at Budget Rent ACar;TropicalCar Rental; Hotel Kamehameha; Spin-drifter Restaurant; Kona Surf, Lockheed in Hilo; Polyne-sian Pacific Cargo,an airline;Hilo Lei Company; Oper-ating EngineersLocal 3; United States Postal Service;Polynesian Pacifica; and possibly Robert's Tours.Kaaiaistated those were all the places he could recall and itwas only after discussing his job search history with hiswife that he remembered these efforts. Kaaiai further tes-tified credibly that he reviewed job opportunities in thenewspapers.Kaaiaiquit his job at Islander U-Drive after I month.During that 1 month, he earned $758.60. There is noshowing whether this income included payments forovertime.Kaaiai quit because he was initially hired towork at the counter rentingcars.The employer wantedhim to work in excess of the agreed-upon 40 hours perweek and required that he shuttle cars, wash the cars,and in generalperform duties other than those to whichhe agreed when he accepted the employment.Respondent asserts thatKaaiai's seekingemploymentinitially atairlines onOahu indicated a willful loss ofincomefor he was not seeking suitable interim employ-ment.Kaaiaiwas unable to remember the dates he ap-plied at the various airline companies in relation to thetimehe applied at the listed bus companies on Oahu or ifsuch attempts were in fact a premature lowering ofsights or an otherwise improper failure to seek suitableinterimemployment with reasonable diligence. Respond-15Kaaiai waslivingon the islandof Oahurentfree priorto his dis-charge.Thus,this is notconsideredan offset against gross income Asnoted by theGeneral Counsel,housesitting does not constitute earningsthat are deductible from grossbackpay. CitingMelrose Processing Co.,151NLRB 1352 (1965);United Aircraft Corp,204 NLRB 1068 at 1073 (1973).191ent failed to specify why initially looking for employ-ment at airlinecompanies was a failure to seeksuitableemployment since a tour bus driver's knowledge of theisland,and other skills, may have been highly suitable forsuch employment. There was no showing what thewageswould have been if such employment had been se-cured. Accordingly, Respondent did not supportits alle-gation thatKaaiai failed to use reasonable efforts tosecure comparable employment. SeeNLRB v. Mercy Pe-ninsulaAmbulance Service,589 F.2d 1014, 1017-1018 (9thCir. 1979).Respondentalso assertsthat Kaaiai's move to the lessurbanized island of Hawaii constituted a willful loss ofearnings.As noted inMandarin Y. NLRB,621 F.2d 336at 338 (9th Cir. 1980):A discharged employee is not confined to the geo-graphical area of former employment; he or she re-mains inthe labor market by seeking work in anyareawith comparable employment opportunities.Cf.NLRB v. Robert Haws Co.,403 F.2d 979, 981(6th Cir. 1968).Respondent failed to produce any evidence demonstrat-ing that there were proportionately fewer opportunitiesforKaaiai on the island of Hawaii than on Oahu for anindividual of Kaaiai's skill, education, age, and experi-ence Kaaiaiwas able to secure employment on the islandof Hawaii.Respondent next contends that Kaaiai willfully in-curred loss of income by quitting his job at Islander U-Drive. The General Counsel argues, on the other hand,that Respondent failed to show that his decision to quitamounted to willful avoidance of interimearnings at ajob comparable to his employment at Respondent. Norepresentative of Islander U-Drive was called to appearand testify. It is noted that the Inter Island Resorts em-ployment occurred in the third quarter of 1979, whichwas shortly afterKaaiai's arrival on the island of Hawaii.As found inFlorida Steel Corp.,234 NLRB 1089, 1092(1978):[H]aving obtained substantially equivalent suitableinterim employment, a discriminatee must prudentlyretain such employment or run the risk of beingsubjected to an exclusion from gross backpay theamount that would have been earned had such jobbeen retained.Knickerbocker Plastic Co., Inc.,132NLRB 1209, 1212-16 (1961);Gary Aircraft Corpora-tion,211 NLRB 554, 557 (1974).The initial question is whetherKaaiai'semploymentwas suitableinterim employment and, if so, was hisreason for quitting excusable. Kaaiai asserts that he wasbeingasked to work much longer periods of time thanhe did for Respondent, and work more than 40 hours aweek under terms and conditions that were not disclosedat the time he commenced such employment. However,there was no showing how much greater his workweekwas than 40 hours or the amount of time he had todevote to tasks other than working at the desk, his origi-nal assignment.There was no evidence that this employ- 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDment created unacceptable disruptions in his private life.In fact, when he left this employment, he worked at a leistand and then started his own lei stand where heworked formuch less,yet devoted 10 to 12 hours a day,7 days a week to this endeavor.The Inter Island Resorts job paid substantially morepermonth than Kaaiai earned while working for Re-spondent and, as noted above, there was no evidencewhether he was paid for overtime, what his hourly ratewas, or any other indication that it was not equivalentsuitable interim employment. As noted by the Board inKnickerbocker Plastic,supra at 1212, "Persons who incurwillful losses in interim earnings by quitting certain jobsmustdo so with compelling or justifying means." Thatthe claimant may have worked for longer periods of timethan he did for Respondent, albeit, perhaps at a muchhigher wage,and performed some duties the nature andextent of which are unclear and were different fromwhat he originally assumed he would have to performdo not appear to place a burden on the claimant unsuitedto a person of his skills and experience,or more onerousthan those he would have been required to perform forRespondent.He was willingto work longer hours 7 daysa week in his own lei stand business. There is no show-ing that this job was an unsuitable way of earning aliving that justified his quitting with no prospect for suit-able substitute employment.The bare claim of stresscaused by working an unspecified number of hours inexcess of 40 hours per week, and performing some dutiesother than standing behind a counter, without further ex-planation, are insufficient to justify quitting. I find thatKaaiai'svoluntary cessation of gainful employment,without other suitable employment in the offing, is awillful loss of earnings for the period subsequent to hisquitting.See furtherMiami Coca-Cola Bottling Co.,151NLRB 1701 (1965);Midwest Hanger Co., 221NLRB 911at 919(1975), affd. in pertinentpart 550 F.2d 1101 (8thCir. 1977), cert. denied 434 U.S. 830 (1977);Shell OilCo.,218 NLRB 87 (1975). As noted inShell Oil Co.,at88-89, and the cases cited therein,the circumstances re-lating to the quitting of a job because of distasteful jobconditions have to be shown to be more than personalconvenience,preference,or accommodation rather thanan inherent difficulty. Also, there was no showing thatthe job was not suitable because it was unprestigious, an-noying, or created unacceptable disruption to his privatelife.SeeLozano Enterprises,152 NLRB 258 (1965), andJohn S. Barnes Corp.,205 NLRB 585 (1973).His interim earningswill be offset by deeming hewould have earned the amount he was earning at thetimehe quit for the remainder of the backpay period. Be-cause he was earning wages at a monthly rate greaterthan he would have at Respondent during the backpayperiod, it is concluded that he is entitled to no backpayfrom the third quarter of 1979 to the end of the backpayperiod.The adjusted total net backpay due Kaaiai is$14,963.76, plus interest.f.Eric KamaThe General Counsel asserts Kama's total net backpayis $20,079.50,including$200 he paid in mandatory uniondues to retain interim employment.Kama worked fulltime for the city and county of Honolulu as a fireman.He was employed by Respondent as a part-time driveruntil he was discriminatorily discharged on January 31,1977.Kama had worked for Rainbow about 3 monthsprior to his termination.Kama graduated from highschool.He had 4 years of military experience, reachingthe rank of sergeant. He retired from the Fire Depart-ment in 1981.Kama's first application for interim employment waswith Charley's in March 1977. He commenced employ-ment at Charley's in earlyApril 1977.16Respondent as-serts that this delay in applying for work, and the factthat Charley's was the only job application he made, wasawillful loss of earnings. As noted above, a claimantneed not seek interim employment immediately after anunlawful discharge.Keller Aluminum Chairs Southern,171NLRB 1252 at 1257 (1968). SeeMonroe Feed Store,122 NLRB 1479, 1483 (1959).There were no questions asked by any of the partiesregarding Kama's failure to secure employment or makeapplications prior to March. As found inCornwell Co.,171NLRB 352 at 353 (1968), if the theory asserted toprove the necessity for dimunition of backpay was thatthe claimant was chargeable with willful loss of earningsthrough failure to look for suitable alternate employ-ment, it was incumbent on respondent to demonstrate bya fair preponderance of the evidence that the claimantdid not make any reasonable efforts, when considered inlight of all the surrounding circumstances, to seek outwork that might have been available to her.To determine reasonableness, the entire backpayperiod is to be considered and reasonableness is to be as-sessedconsideringexistingconditionsaffectingthesearch for work such as age, area of residence, extent ofemployment opportunities open to that individual withhis particular skill, and experience. Respondent's failureto ascertain why Kama did not apply for any jobs priortoMarch 1977, and only sought work at Charley's, leadsto the conclusion that it failed to bear its burden of prov-ing this awillful loss ofearnings.Kama may have had areasonable expectation of reinstatement at Respondent.The job at Charley's paid substantially less than KamaearnedatRainbow. As found inNLRB v. Southern SilkMills,242 F.2d 697 (6th Cir. 1957), "after a reasonableperiod of time," claimants for backpay should be re-quired to "lower their sights" and take whatever workwas available in order to reduce Respondent's potentialbackpay liability.Kama's actions in this case, based onthe record, have not been shown to be of the genre of awillful loss of earnings or an unreasonable lowering ofsights.As noted previously in this decision, the business activ-ity at Charley's diminished and, although Kama called indaily, there were no interim earnings as there was nowork available during the third and fourth quarters of1977 and the second and third quarters of 1978. Kamaadmitted that he noticed the dimunition of work duringthese periods. He acknowledged that Charley's did not1°Kama also worked for dust 3 days for Kekona,a transportation serv-ice for golf courses. This employment was outside the backpay period.Respondent did not call any witnesses from Kekona RAINBOW COACHEShave sufficient work to keep the full-time employees en-gaged for 40 hours a week. During this time he admittedfailing to look for any interim employment in 1977during these periods of layoff. He only filled out an ap-plication and took an orientation tour at Polynesian Ad-venture.On January 11, 1980, Kama applied for workwith Robert's Tours and was hired. For the remainder ofthe backpay period, he was retained by Robert's as apart-time employee on an on-call basis. Respondentargues that Kama had a duty during these long layoffs toseek additional work, and his failure to do so, havingsought employment at one other tour company in 1978,constituted a willful loss of earnings.By Kama's own admission, he saw that there was in-sufficient business at Charley's to produce work for part-time employees and he did not have a reasonable expec-tation of earning any income. Yet he did not make anyeffort to search for part-time work in 1977 and madeonly one application in 1978 to another tour bus compa-ny.Although Kama reached retirement age from theFireDepartment in 1981, it was not shown or assertedthat his age, area of residence, particular job skills, andexperience were such to render seeking employment atonly one other bus company during four quarters of un-employment a reasonable effort to secure interim em-ployment. Kama's admission that he foresaw the lack ofwork obviates a finding that he reasonably anticipatedbeing recalled to work in the near future. Therefore, Iwill disallow his claim for backpay for the third andfourth quarters of 1977 in the amount of $1885.78 foreach quarter, and for the second and third quarters of1978 in the amounts of $1933.42 and $1947.95, respec-tively.As noted inCornwell Co.,171NLRB 342 at 343(1968), backpay can be tolled for any part of the backpayperiod when it is found that the claimant did not make areasonable effort to secure interim employment. Thus, al-though the entire backpay period as a whole is utilized indetermining reasonableness of job search, when certainperiods of such backpay timespan demonstrate a willfulfailure, backpay should only be tolled for those periods.SeeKnickerbocker Plastic Co.,132 NLRB 1209 at 1217(1961)Respondent asserts that those days Kama was shownto have been ill or on vacation on the Fire Departmentrecords should be considered offsets. As noted above,Respondent has the obligation of showing that Kama'svacations or illnesses interfered with his search for workor prevented him from accepting available employment.See generallyLaborers Local 1440 (Martindale Builders),243NLRB 1169 (1979). As Respondent notes, therecords indicate that Kama took vacations from June 2-15, September 17-22, November 11-15, 1977, June 6-28,October 12-14, 1978, February 24-26, 1979, August 24-28, 1980. Kama, as a part-time employee of Rainbow,was not entitled to vacation or sick leave. Kama testifiedthat he usually spends 1 week on vacation each yearwith his parents, but further testified that he only wentto the "Big Island" where his parents reside two timesduring the backpay period. This matter was never clari-fied on the record. It was Respondent's obligation todemonstratewillfulabsenteeismduring the backpayperiod and the failure to clarify the record does not war-193rant the assumption that Kama vacationed on the islandof Hawaii each year of the backpay period.Kama testi-fied that he was only off the island of Oahu twice duringhisvacations.He normally took his vacation duringthose periods when there was the greatest activity in hisinterim employment. The record shows that he spent 1week during the backpay period in October 1977 on theisland of Hawaii. There was no showing that he lookedfor interim part-time employment while on the island ofHawaii. Accordingly, it is found that this 1-week periodin 1977 was a temporary removal from the labor marketduring which he lost his eligibility to receive backpay.SeeGary Aircraft Corp.,210 NLRB 555 at 557 (1974).Because this trip to Hawaii occurred during a period oftime when backpay was tolled, there shall be no addi-tional offset.Kama's testimony was unclear on when he took asecond vacation on the island of Hawaii. He could notrecallwhen he made the visits to Hawaii, but he did goin 1979 for a weekend when his niece got married. Thistrip to the island of Hawaii is found to be a temporaryremoval from the labor market, for which he lost his eli-gibility to receive backpay. One week will be offsetduring the first quarter of 1979 because Kama testified heusually went for a week and because the exact extent ofthis sojourn is unknown, the usual 1-week vacation willbe assessed. Thus, Respondent's backpay liability shouldbe reduced by $43.22 in first quarter 1979.As for those periods Kama was on sick leave from theFire Department, as noted above in the discussion relat-ing to Fonseca, sick leave offsets for short periods oftime must be shown to be warranted. Respondent hasfailed to meet this burden of proof. Recognizing that sickleave ordinarily would raise the inference of temporaryunavailability for interim employment, in this particularcase where actual earnings were utilized in determininggross backpay, there must be a showing that the request-ed offsets would not result in double counting. Respond-ent's failure to indicate that such illnesses indisposed theindividual from performing his interim job, or that thisfactor was not already considered in the gross backpaycalculations because the 12-week period may have in-cluded short periods of illness, requires a finding thatsuch deductions have not been shown to be warranted. 17Respondent also raised as an affirmative defense in thetranscript its lack of access to subpoenaed bank records,asserting this precluded presentation of its case. Kamawas shown a joint savings account signature card forFirst Federal Savings and Loan. Respondent's possessionof such records to try to refresh Kama's recollection sub-stantiates that it received some bank records, as foundabove. Respondent did not detail, as noted above, whichbank records it had received. Respondent further askedKama questions about his mortgage payments and re-ferred tomaterialwhich appeared to be mortgagerecords. These documents were not identified nor placedin the record. It is undisputable, based on the record evi-dence, at transcript 1491, that Respondent had bank17Kama was on sick leaveMay 6-8, 1977, August 17-21, 1978; Sep-tember24-26, 1978; and July 7-11, 1979 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecords for some of theclaimantsthat were voluntarilyprovided by some banks. This defense has been found tobe without merit.In sum,it is found Kama should be reimbursed netbackpay of $9166.14, plus interest, as shown in AppendixF.g.Ralph KauiKaui was a full-time bus driver for Respondent andthe second most senior driver prior to his unlawful ter-mination aboutJanuary 31, 1977. Totalnet backpay isclaimed in the amount of $20,286.83. This claim includesundisputed expenses for union dues and mileage.Respondent asserts several affirmative defenses seekingto reduce Kaui's total net backpay claim to the amountof $3555.64. The first assertion in Respondent's brief isthatKaui failed to make a reasonably adequate jobsearch for he only applied at MTL Bus Line, prior tocommencing work as a part-time employee for HawaiianTransportation, an affiliate of Inter Island Resorts. Thisassertion overlooks the undisputed evidence that Kauiworkedas a limousinedriver for VSP Toursafter he ap-plied for work as a bus driver with MTL and registeredwith the State of Hawaii Unemployment Service. Be-cause work at VSP did not produce adequate income, hebegan work for Hawaiian Transportation in February1977.Respondent argues that Kaui's net backpay should bereduced for he accepted a part-time job in Februarywithout having made an adequate job search for full-timeemployment. CitingMcCann Steel Co. v. NLRB,570F.2d 652 (6th Cir. 1978),and NLRB v. Madison Courier,505 F.2d 391 (D.C. Cir. 1974). The Board and courts arecognizant that discriminatees may, and sometimes are, re-quired to seek and accept "other suitable employment atsomewhat lower rates of pay."NLRB v. Southern SilkMills,242 F.2d 697 (6th Cir. 1957). Indetermining suit-ability, various factors must be considered. As noted bytheDistrict of Columbia inNLRB v. Madison Courier,supra at 405:[Thhere is some danger in withholding back payfrom a claimant who accepts a lower paying jobwithout making a completely adequate search forhigher-paying work. If he accepts the lower-payingjob too soon, he may be held to have incurred awillful loss of income by accepting an unsuitableposition. But if he turns down the lower-paying job,he may be held to have incurred a willful loss ofearnings by failing to "lower his sights."Conse-quently,doubts in this area should be resolved infavor of theclaimant.See alsoNLRBv.Miami Coca-Cola BottlingCo.,360F.2d 569 at575 (5th Cir. 1966).Thus, the initial questioniswhether other suitable employment was sought for areasonable period of time after the unlawful discharge.As the courtheld inMcCann SteelCo.v.NLRB,supra at652, "suitable or substantially equivalent employment"refers to the natureof thework as well as the number ofhoursworked.Initially, it is noted that Respondent did not show thatthe job with Hawaiian Transportation was clearly unsuit-able. The evidence clearly demonstrates that many of thejobs in the tour bus industry on the island of Oahu arefilled by word of mouth recommendations. Thus, analo-gizing Kaui's situation to those who were able to obtainfull-time jobs through word of mouth recommendationsdoes not establish the availability of such jobs for thisclaimant.Akamine and Iho both found full-time jobsthrough recommendationsand both hadJapanese lan-guage skills which may have been the basis for their ob-taining that employment almost immediately after theirunlawful discharges. Unrefuted is Kaui's testimony that itis theusualpractice in the tour bus industry to com-mence employment at the bottom as a part-time driver,and work up through the different categories which are:part-timedriver, junior driver and full-time driver. Alsounrefuted and unquestioned was Kaui's assertion that allthree driver categories are paid the same rate, and that itis possible for a part-time driver to call in and work 6 or7 days a week,earning as much or more than full-timedrivers.Kaui was discharged by Rainbow while working as atour bus driver and found interim employment as a busdriver, albeit,part timeand lower in seniority. Under thefacts of this case, Respondent has failed to show clearlythat Kaui failed to accept a suitable position. There wasno demonstration that any other available job wouldhave been more appropriate for Kaui, given his particu-lar job skills or lack of a particular language skill. Therewas no evidence that he was offered a position with atour bus company as a full-time employee which hefailed to accept.Accordingly,this assertion is found tobe without merit.Kaui had to be available for work at Hawaiian Trans-portation 6 days a week and accepted all work offered.The number of days he had to be available for work mayhave limited his opportunities to seek other employment.After Hawaiian Transportation temporarily laid him off,he began looking for work elsewhere. Kaui eventuallyfound work at Hawaiian Scenic Tours in December 1977and continued working for that company until it ceasedoperations in December 1980. Kaui then went back towork at Inter Island Resorts(a/k/a HawaiianTranspor-tationCompany), which eventually was called GrayLine Tours. In December 1980 he left Gray Line to takea full-time position with the city and county of Honoluluin the Parks and Recreation Department.During thetimes when he was laid off by the bus companies, he reg-istered forworkat the State Employment Service, wentto the TeamstersUnion andmade applications at Pepsi-Cola as a truckdriver, a trucking company called CPM& F, the Waikiki Trade Center, Hawaiian Airlines, Ha-waiian Telephone, Young Laundry as a truckdriver, andForemost Dairies. He often referred to the computer list-ing of jobs at the State Employment Office because helived nearby, and telephoned in response to jobs adver-tised in the want ad section of the newspaper.These actions are found to constitute a reasonably dili-gent search for interim employment.That the claimantexperienced several periods of layoff due to lack of busi- RAINBOWCOACHESness supports his claim that there was no more suitableemployment available. At one juncture, while workingfor Hawaiian Scenic, he was elevated to the position offull-time driver and then, due to lack of business, re-duced to a junior position. These facts refute Respond-ent's contention that Kaui could have found a full-timeposition or that the failure to fmd such a job indicateslack of diligence.There was no evidence that Kaui willfully workedfewer hours than offered during the backpay period. Re-spondent argues that in a personnel action form, datedApril 25, 1980, Hawaiian Scenic Tours changed Kaui'sposition from regular driver to junior driver effectiveApril 28, 1980, and surmised that this was probably donebecause he failed to make himself available for work.The basis for this surmise is unexplained in the brief.However, it is noted that in the same exhibit, Respond-ent's Exhibit G-16, there is an employment status reportwhich shows that Kaui last worked June 26 and wastemporarily laid off July 2, 1980, for lack of work. Thus,Respondent's inference appears effectively refuted by itsown exhibit demonstrating that shortly after his changein status, Kaui was laid off for lack of work. The person-nel action form also indicated that there was a reductionin the number of hours he worked since his change ofstatus, further supporting a conclusion that he was madea junior driver due to lack of work and his seniorityranking with the Company.Apparently after the backpay period ended, Kaui didnot make himself available for work and was dischargedfrom the Hawaiian Scenic Bus Company on November24, 1980. The dismissal notice stated the basis for theaction was that the employee "did not make self avail-able for work." There was no testimony on what thatparticular action meant or the circumstances surroundingit.This evidence regarding events subsequent to thebackpay period was not shown to be reflective of anyactions during the backpay period which would warrantthe drawing any adverse inference. There is no conten-tion that he quit.Discharge from interim employment is not a willfulloss of earnings. Even assuming arguendo that Kaui wasshown to have been responsible for his discharge subse-quent to theterminationof the backpay period, this find-ing did not demonstrate willful loss of earnings duringthe backpay period. Respondent's exhibit demonstratesthat Kaui's hours were greatly reduced. This dimunitioninwork rendered his employment not substantiallyequivalent to his job at Rainbow, and Respondent didnot show that he had incurred an obligation to retainsuch employment. The greatly reduced hours the recordshows Kaui worked could arguably demonstrate that thejobwas unsuitable and thus he had no obligation toretain itSeeKellerAluminum Chairs Southern,171NLRB 1252 (1968);Waukegan-North Chicago Transit Co.,235 NLRB 802 at fn. 4 (1978), which states:A discriminatee does not have to accept a jobwith more onerous terms and conditions of employ-ment.The obligation to mitigate an employer'sbackpay liability requires only that the claimantaccept such substantially equivalent employment.195The Lakeland offer involveda wage rate less thanone-half that which Hook enjoyed with Respond-ent.Acceptance of the Bums offer would have re-duced his wages by approximately one-third. In ad-dition,with respect to the weekend work requiredby Bums, the Board held that a discriminatee is notrequired to accept employment on a different shiftfrom a job from which he is discharged.The Rich-ard W. Kaase Company,162 NLRB 1320 (1967).The individual who had a regular schedule of work, asKaui did with Respondent, similarly would not have toretain employment when he had to be available 6 days aweek and only received a few days' work per payperiod.A failure to retain such a job would not be con-strued as a willful loss of income.Respondent notes that several paystubs weremissingfrom Kaui's records. Kaui's wife kept most of his pays-tubs and prepared their income tax forms. Kaui was as-signed to work for two movie companies and his earn-ings records differed from his recollection. This matterwas never clarified and there was no official from theemployer, Hawaiian Scenic, or its affiliates, either ARAor Leeward Bus Company, that would indicate that hispoor recollection was otherwise indicative of an intent todeceive or defraud. An equally reasonable explanation isthat one of the jobs was compensated in a regular pay-check from his employee, Hawaiian Scenic, and theother was just not properly recalled and did pay substan-tially less than he remembered.Other missing paystubsare considered to be subject to the samereasoning ap-plied to the claimants' lack of accurate or complete rec-ordkeeping,discussed above.These missing stubs, as wellas the failure to keep accurate or complete records, hasnot been shown to be of such a nature as to abrogate orreduce Respondent's obligations to this or any of theother claimants.Respondent asserts that various vacations and days offfor illness should be offsets, with the exception of aperiod from May 15 to August 31, 1978. On May 15Kaui broke his clavicle in a motorcycle accident and wasdisabled until September 1, 1978. Respondent's ExhibitG-11, page 24, shows that he received some reimburse-ment in the amount of $1864.80 for the period May 22 toSeptember 1, 1978. The record copy of this documentdoes not note the issuer of this payment nor the purposeof the payment. Respondent argues that it was a tempo-rary disability payment and, as such, should be creditedas an interim earning.Respondent did ' not indicate whowas the issuer of the payment nor did it get an explana-tion of the nature of this payment. This may have beenan insurance benefit which would have been encom-passed in lost fringe benefits or collateral benefits notproperly offset.Medline Industries,261NLRB 1329(1982).Vacations and illnesses have not been shown to beproper offsets. The term "backpay" is a term of art en-compassing not only wages but also any accompanyingpension, health,welfare, or similar fringe benefit pay-ments or contributions which have long been character-ized as integral parts of the employer's overall wagestructure. SeeNLRB v. Strong Roofing Co.,393 U.S. 357, 196DECISIONS OF NATIONAL LABOR RELATIONS BOARD358-360 fn. 4 (1969);NLRB v. Rice Lake Creamery Co.,365 F.2d 888, 892 (D.C. Cir. 1966);Inland Steel Co., 77NLRB 1 at 4-5 fn. 13 (1948), and cases cited, enfd. 170F.2d 247 (7th Cir. 1948), cert. denied 336 U.S. 960(1949). Inasmuch as backpay is intended to make em-ployees whole, it is well established that it may properlyinclude any fringe benefit payments or contributionswhich, but for the unfair labor practice found in the un-derlying proceeding,would have been earned or gar-nered by the affected employee along with their wages.NLRB v. Strong,id.Respondent provided vacation andsick leave benefits to full-time employees, includingKaui. Respondent has failed to demonstrate that, exceptfor the disability period occasioned by the motorcycleaccident, the vacation and sick days this claimant tookduring the backpay period would not have been includedin his benefits if he had remained an employee of Rain-bow. Accordingly, Respondent's request that the daysKaui was on vacation or sick leave, with the noted ex-ception, be deducted from his net backpay has not beenshown to have merit and is denied.As to the moneys received from the motorcycle acci-dent, the Board noted inCanova Moving & Storage Co.,261NLRB 639, 640 (1982), affd. 708 F.2d 1498 (1983):A controversy has arisen over how much, if any,of this sum may be offset as interim earnings frombackpay otherwise due Phillips. As the Administra-tiveLaw Judge correctly observed, the Board, inAmericanManufacturing Company of Texas,[167NLRB 520 (1967)] held that the workers' compen-sation payments are deductible insofar asthey con-stitute a payment for wages lost by a discriminateeduring a backpay period; but, to the extent thatsuch payments constitute reparation for physicaldamage suffered, they are, as a collateral benefit un-related to wages, excluded from the computation ofinterim earnings.Respondent has failed to bear its burden of proof inshowing the nature of this payment. There was no evi-dence the payment constituted a reparation for physicaldamage suffered or was, as claimed, a temporary disabil-ity payment. Further, Respondent failed to show how,under the applicable law of the State of Hawaii suchpayments are usually treated.However, as found in theCanovacase, id., absent un-usualcircumstances not here present, an employer is notliable for backpay during periods that an improperly dis-charged employee is unavailablefor workdue to a non-work-related disability. SeeAmericanMfg.Co.,id.at522.There was no indication that the disability in thiscasewas other than temporary and since the doctor cer-tified a return to work by September 1, 1978, the recordevidence indicates that Kaui was temporarily disabledand unavailable for work from May 15 to September 1,1978. Accordingly, backpay will not be awarded for thisperiod.Respondent argues that the number of days Kauiwas disabled should be multiplied by his daily wage todetermine the offset. However, to do so would permit anoffset greatly in excess of the gross backpay for the sameperiod.The amount of the offset for this period of dis-abilitywill be computed on a proportionalbasis, or one-half of the gross pay for the secondquarter and one-third the gross pay for the third quarter of 1978. Thetotal net pay is reduced to $17,251.24, as reflected in Ap-pendix G, plus interest.h. James LouisThe claimed backpay period for James Louis runsfrom the time of his unlawful termination, February 1until July 1, 1977. The total net backpay claimed is$2952.17. The backpay period for Louiswas cut off as ofJuly 1, 1977, because it became apparent to the GeneralCounsel that Louis was devoting so much of his time tothe pursuit of his own business that from July 1 forwardthat he was unavailable for work as a part-time employ-ee.Louis had worked forRespondent as a part-time em-ployeewhileretainingfull-time employment with thecity and county of Honolulu in its refuse department.Like Fonseca, Louis returned to work at Rainbow Toursafter the strike ended.Respondent has several affirmative defenses. Initially,Respondent notes that Louis returned to Rainbow as apart-time driver after his unlawful discharge, arguingLouis' resignation on April 17, 1977, from Rainbow'semploy was essentially voluntary and was not followedby a diligent job search or with the prospect of othersimilar employment, constituting a willful loss of income.It is uncontroverted that Respondent failed to reinstateLouis under terms and conditions consonant with theBoard's order in the underlying proceeding. When Louisreturned to Rainbow's employ, he was admittedly in-formed by Kolt that he was to be treatedlike a newdriver, start from the bottom of the seniority list, and besubjected to an evaluation course to qualify as a tour busdriver.As noted in discussing Fonseca's reinstatementand subsequent resignation from employment at Rain-bow, improper reinstatement does not toll the running ofthe backpay period. SeeS.E.Nichols of Ohio, 258NLRB 1 (1981), and cases cited therein. Also similar toFonseca, it is found that Louis was constructively dis-charged. Contrary to Respondent's assertion that BoardAgent Talkin determined, after investigation, that Louis'hourswere no different after his reinstatement frombefore, she testified that such similarity only existed con-cerning 1 month, March 1977.18 As Respondent's Exhib-itH-2 demonstrates, there was a general dimunition inLouis' income after his reinstatement. Also uncontrovert-ed is Louis' testimony that he left because there werecliques,19 his hours of employment began diminishing,his income dropped, and he was given less desirable as-signments and less desireable equipment. Inasmuch asthese changes in income and job assignments are directlyattributable to his unlawful discharge, it is concludedthat his leaving Respondent's employ without having an-other job was not a willful loss of earnings.18At Tr.2082,Talkm stated that there were similarities in the hours"only with regard to March "19There was no attempt to investigate whether this reference tocliques indicated there was harassmentby any supervisorypersonnel orothers who might be construed as agents of Respondent. RAINBOW COACHESIt is noted that Louis had a class III state of Hawaiidrivers license which did not qualify him to drive tourbuses. It is unclear whether Rainbow knew that he didnot qualify as a tour bus driver under the licensing pro-cedures of the State. In an application Louis filed withRespondent, he stated he had a class IV license. There isno indication whether Respondent required its drivers topresent the proper license on a periodic basis for itsreview to ensure fitness to drive. Louis' class III licenseonly authorized him to drive 12-passenger vans. Healways had a class III license. There was no record evi-dence whether the Company had knowledge of thisfalsehood or lack of proper qualifications during thebackpay period. There is no basis to find those actionsbar recovery of backpay. Louis started his employmentwith Rainbow in 1967 or 1968 and was one of the mostsenior part-time drivers. This failure to have the properdrivers license has not been shown to be relevant to anyof the issues in this proceeding, save credibility. It is in-credible that an individual drove a bus for approximately10 years without the proper license and it is equally in-credible that a company employed such an individualwithout knowing he did not have a proper license. Re-spondent did not claim to have knowledge of this failureduring the backpay period or at any other time whichwould warrant tolling backpay.Respondent next asserts that after Louis left Rainbow'semploy, he failed to engage in a reasonably diligent jobsearch which would act as a bar to receipt of backpay.Louis applied for work at two gas stations and FreemanSecurity, as well as attempting to start his own business.Louis was unclear when he applied for jobs with otherpotential employers, including Hawaiian Holidays, Dia-mond Parking, American Express, Liberty House, McIn-erny, and B & C Trucking, while trying to start his ownbusinesses, including a nursery business which wouldrent plants to various businesses, a lunch truck, and aused-car sellingservice called "Sell It Yourself." Re-spondent indicates that Louis had no experience in run-ning a business and his inept efforts to become self-em-ployed should not be construed as a diligent job search.As found inHeinrichMotors,166NLRB 783 at 783(1967), "That self-employmentis anadequate and properway for the injured employee to attempt to mitigate lossof wages hardly requires citation." Louis' inexperience inrunning his own business does not alter established lawLouis testified that he had partners in these endeavors.Respondent failed to ascertain who these partners wereor whether they had the requisite experience to increaseshis chances of successRespondent thus has failed tobear its burden of proof.Respondent claims that Louis was placed on leavewithout pay from his job at the refuse department be-tween February and April 1977 because he was sufferingfrom psychological stress. This claim is not a clear re-flection of the record. The records of the city andcounty of Honolulu indicate that Louis was placed onleave without pay because he failed to provide a chestX-ray. See Respondent's Exhibit H-21. It is noted thatLouis continued working for Respondent during thistime.There was no indication that he was suffering frompsychological stress or other illness rendering him unfit197to drive a tour bus. The records of the city indicate thathis failure was solely based on his not meeting medicalrequirements prescribed by the city. As deputy corpora-tion counsel for the city and county of Honolulu Char-lotteDuarte testified, at 659 of the transcript, the citystopped Louis from driving but this would not precludehim from driving on another job as long as the employerwas not the city. Although Louis mentioned that he suf-fered from depression due to family problems and finan-cial difficulties, there was no showing that such depres-sionoccurred during the two quarters of his backpayperiod or was of such quality and nature to preclude himfrom working for Respondent or any other employer.Louis subsequently returned to driving for the city andcounty of Honolulu. The record evidence does not showthathewas unable to work at interim employmentduring the backpay period. Consequently,it isconcludedthat Respondent has failed to bear its burden that his ad-mitted psychological stress affected his availability forwork during the backpay period.Respondent contends that backpay should not accruefor those days that Louis took sick leave, funeral leave,and vacation time. As to vacation time, there was noshowing that he was unavailable for work with Respond-entwhen he took vacation time from his full-time em-ployment with the city and county of Honolulu. Thesick leave he took during February, March, and April,while still employed with Respondent, was not shown byRespondent to have impaired or prevented his workingfor them. The only interimearningsrecorded during thebackpay period were with Rainbow, and Rainbow wouldhave all leave records indicating whether he did or didnot work those days. During the backpay period whenhe was no longer employed by Rainbow, Louis took sickleave from the refuse department May 17-19 and onJune 21 foran industrialinjury.As indicated above, Re-spondent failed to show whether occasional sick dayswere or were not already included in the gross backpaycalculations.Respondent has the obligation to provemitigation and must initially show whether such sickleave is a proper offset under the circumstances of thiscase and not a double counting. It has failed to do so.Louis' forms were returned to the NLRB blank, failingto mention some job applications he later testified about.This action does not show a failure to conducta reason-ably diligent job search. Respondent had all the informa-tion available to it prior to itsexaminationof Louis andthere was no claim at the time of such examination thatfurther time was needed in order to prepare its case.Louis exhibited confusion as a witness, admitting at thetime that the documents were submitted to him for com-pletion that he suffered from a depression which impact-ed adversely on his ability to complete them accurately,and there were several patent errors in the portions hedid fill out, including the claim that he worked for Rain-bow through September 1977. This confusion does notconstitute a basis for offsets. Louis applied to tour-relatedcompanies such as American Express and Hawaiian Hos-pitality.He also sought jobs in related fields such as driv-ing trucks for two department stores. He also consultedthe want ads in the newspapers and checked job avail- 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDability at the State Employment Service.Itwas onlyafterJuly 1, 1977,that there was no showingof any ef-forts to continue searching for part-time employment inaddition to his full-time job at the refuse department withthe city and county of Honolulu.There is no evidenceindicating that these representations are false or other-wise unusable.It is found that Louis made reasonable ef-forts to mitigate his loss of income during the backpayperiod.Aircraft &Helicopter LeasingCo.,227NLRB 644and 646(1976).Accordingly,it is concluded that Louis is entitled tototal net backpayof $2952.17, exclusive of interest.i.Ronald SaiSai was a part-time employee of Respondent workingfulltime for the Fire Department. Net backpay isclaimed from February 12, 1977, to October 18, 1980, inthe amount of $15,995.25. Following his unlawful dis-charge, Sai sought employment at several bus companiesincluding Polynesian Adventure and Polynesian Hospi-tality.Eventually, inMarch 1977, he was hired as dis-patch manager at Charley's. Sai resigned this position inJune 1977 and became an ordinary dispatcher. Shortlythereafter he resigned employment at Charley's withouthaving another job available.Respondent asserts that Sai's resignation as dispatchmanager and eventual departure from Charley's consti-tutes a willful loss of earnings of a nature which wouldterminate their backpay obligations. Respondent does notdispute Sai's assertion that while working as dispatchmanager for Charley's he had to work more than 40hours a week, greater than the 20 hours a week he usual-ly had to work for Respondent. There is no basis to dis-credit Sai's assertionthat he had to work much longerhours as dispatch manager than he did as a part-timedriver for Rainbow. Also uncontroverted is Sai's asser-tion that dispatchers earn much less than bus drivers. Asnoted in the discussion of claimant Kaaiai, quitting an in-terim position does not necessarily constitute a willfulloss of earning.The issue is whether Sai's actions were for justifiablepersonal or other reasons.Shell Oil Co.,218 NLRB 87(1975).When an employee has a "moonlighting" job, asecond job from which he is discriminatorily discharged,it is found that having to work an additional 40 hours ormore a week at the interim job engendered too difficult apattern of life and was "unsuitable" interim employment.See Lozano Enterprises,152NLRB 258 (1965);John S.Barnes Corp.,205 NLRB 585 (1973);Winn-Dixie Stores,170NLRB 1734, 1744 (1968);ArtimTransportationSystem,193NLRB 179, 183 (1971). See alsoPhelpsDodge Corp. v. NLRB,313U.S. 177, 197-200 (1941).Once Sai became an ordinary dispatcher, the job hadsuch limited remuneration that he was justified in quit-ting to seek employment other than as dispatch manager.SeeShell Oil Co.,supra, 218 NLRB at 90. See furtherNLRB v. Madison Courier,505 F.2d 391 at 397-398(D.C. Cir. 1974). Respondent has failed to show that thedispatcher's job at Charley's was substantially equivalentemployment.SeeNLRB v. Mastro Plastics Corp.,354F.2d 170 at 174 fn. 3 (2d Cir. 1965), andMcCann SteelCo. v.NLRB,570 F.2d 652 (6th Cir. 1978).After leaving Charley's in the second quarter of 1978,Sai secured a job at a truckingfirm,Ray's Express. Heworked there from June 14, 1978, to January 31, 1980.This job ended because of lack of work. The record isunclear whether he was laid off or was never recalleddue to lack of work. There was no showing that he quitRay's Express,only that business exigencies ended theneed for his services. Respondent argues that certaincomments made by Sai during its taking of his depositionindicated that he did not want to work after February 1,1980. To place the deposition statements in context, theyare quoted as follows:Q. Do you know where [a picket] worked? Washe a driver for Hawaiian Scenic?A. No.Q. Did you get the feeling he was a guy whomaybe did some movie jobs, or was a friend of Rut-ledge's,was an old long-time member of the Union?A. Yes. I think he was working forHawaii Five-0.Q. Now, after you've worked for Charley's andRay's Express, what brought about the fact thatyou stopped working, apparently stopped working,parttime?A. I'm rich. I don't need any more money. I justgot a big raise.20Q. Is that the real reason, or you just got tired ofworking two jobs?A. Yes, I got tired of working two jobs.See Respondent's Exhibit 1-17, pages 19-20.The deposition was taken on August 7, 1979, a timewhen Sai was working for Ray's Express, and he contin-ued working for that employer part time until the end ofJanuary 1980. This fact gives credence to his testimonythat his answer was an attempt at sarcasm. He admitted-ly was tired of working two jobs, but needed the incomeas demonstrated by continuing his "moonlighting" work.His intent in making this comment was not explored inthe deposition.Considering his previous reference toHawaii Five-Oand Respondent's knowledge that he wasworking two jobs at the time the questions were asked, itis concluded that Sai's characterization of the commentas sarcasm is the most credible interpretation.After Sai stopped working at Ray's in January 1980,he did not work part time for any other employer untilthe end of that year. He sought employment with Poly-nesianAdventure Tours, Polynesian Hospitality, andCitywide Transportation or Trucking, either after he leftRay's or while he was working at Ray's. It is found thatseekingpart-time employment at only twocompaniesduring an 8- to 9-month period does not show reasonablediligence; and therefore he should not be awarded anybackpay for the second, third, and fourth quarters of1980.Respondent next asserts that it should not have to payfor those days when Sai was on vacation or sick leave orwas disabled.In 1977 Sai took sickleave onJanuary 9,20 There was no showing that he got a big raise or a raise of such anature and quality as to give credence to this particular statement RAINBOWCOACHESFebruary 14, March 31, August 13, October 17 and 19,and December 17. In 1978 Sai took sick leave from hisfireman's job on February 4, March 21, April 8, May 3,and October 30 and was disabled because of oral surgeryMay 20-29. In 1979 he took sick leave from his fireman'sjob on January 8 and 10, May 18, June 19, and July 16and 29. He also hurt his back and was off from his FireDepartment job from March 3 to 29. Since it is foundthat he was not entitled to backpay after he left Ray'sExpress, his leave record for the rest of 1980 is not perti-nent.As found above, an occasional day of sick leave fromfull-time employment has not been shown by Respondentto warrant an offset since such occasional illnesses mighthave been already factored into the calculation of grossbackpay. A different situation obtains regarding the backinjury. Unfortunately Respondent did not ask Sai any de-tails about the nature and extent of the back injury norwas any representative of the Fire Department or thecity and county of Honolulu asked any questions aboutwhat the Fire Department's policy is regarding placingindividuals on leave for injuries so that one could equateinability to perform duties as a fireman with an inabilityto perform duties as a tour bus or truckdriver. This fail-ure is Respondent's and all doubts must be resolved infavor of theclaimant.Similarly, the oral surgery that warranted his takingsick leave from his fire department job from May 20 to29, 1978, was not shown to be equally disabling from en-gaging inactivities such as a tour bus or truck driver.No questions were asked about the nature of the surgeryor what standards the fire department has for safe jobperformance or any other points of comparison to permitthe inference Respondent now seeks to draw withoutany record evidence.Respondent failed to indicate whether these injurieswere unrelated to either his part-time or full-time em-ployment. The record is devoid of any evidence regard-ing how the back injury occurred or what led to theneeded dental work. Disabilities incurred during and inthe course of interim employment are not proper offsets.Accordingly, it is found that such periods of disabilitywere not shown to be proper offsets against gross back-pay.The various vacation days from the fire departmentwhen it was not shown that Sai was unavailable for in-terim employment will not be offsets. Sai stated that be-tween 1977 and 1980 he engaged in fishing trips every 2months on a friend's boat. There was no indication thatthis activity differed from when he was employed at Re-spondent and therefore not already considered in thecomputationof backpay. Those trips, however, when itwas clearly shown that Sai was off the island of Oahuand not available for work, such as a trip that he took tothe island of Molokai from September 2 to 5 and to thecontiguous 48 States, thence to Canada, from September5 to 15, returning to the State of Hawaii from September18 to 29 to bury his father, are found to have been peri-ods of time when he was not looking for work and asunavailable for interim employment. These vacations areoffsets.Sai was not available for employment from Sep-tember 2 to October 1977 which requires a one-third re-199duction in his gross backpay for that quarter, in theamount of $569.63.Respondent,while examining Sai, again raised theissue of lack of pretrial discovery. Respondent also re-newed its request for subpoena enforcement against theState Employment Service to discern the basis for his de-parture from Charley's. Respondent was informed that arepresentative of Charley's was present at the trial aswell as the claimant. Charley's may have had firsthanddocumentation and knowledge of the matter, and failureto question them did notraise an issuesufficient to war-rant a modification of the ruling regarding the enforce-ment of the subpoena against the State. Respondent alsonoted, in an offer of proof on page 918 of the transcript,that it received copies of Sai's bank statements andcopies of his mortgage statements and checking accountfrom two different institutions as well as material from acredit union. Again, it is difficult to discern what, if any,informationRespondent was unable to get from thebanks to warrant its request for reopening the proceed-ing.In sum, it is concluded that Sai is entitled to a total netbackpay of $11,182.34,plus interest,as setforth in Ap-pendix I.j.Henry SanfordSanford's backpay period runs from February 1, 1977,toOctober 18, 1980. The commencementand termina-tion dates of the backpay period are not in dispute. San-ford was a full-time employee with Respondent. He wasRainbow's most senior tour bus operator. Sanford ap-plied for employment with Gray Line and was hired as apart-time driver. Sanford also applied for work with Re-spondent but was told he would only be hired on a part-time basis.Gray Line was also known as Hawaii Transportation.Sanford applied at Gray Line becausehe was unem-ployed, 54 years' old with a son in college,and was atour bus driver since 1967. Respondent contends that bytaking the first employment opportunity offered, a part-time job, and not looking for a full-time position thereaf-ter, Sanford willfully incurred a loss of income and failedtomake a diligent search for alternative employment.Applying the standard announced inAircraft & HelicopterLeasing Co.,227 NLRB 644 at 646 (1976), it was shownthat Sanford sought work within a reasonable period oftime of his discriminatory discharge and accepted a part-time job when no full-time position was offered by Re-spondent or other potential employers. Respondent onlyoffered him part-time work. The claimant was not shownto be trained to perform any other work but that of op-erating atour bus and was of an age and had family obli-gationswhich necessitated the speedy procurement ofwork. There was no showing that he refused to take anyother positions or that any other jobs were offered tohim that would have provided greater earnings. Therecord in this case establishes that Gray Linemade thedistinction between full-time and part-timedrivers in cer-tainnonsalaned benefits and gave full-timedrivers a 40-hour guarantee of work, but therewas no showing thatby assuming this position Sanford knowingly or willfully 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailed to mitigate loss of income. On the contrary, heknew there was a potential to work his way up in senior-ity and become a full-time employee,thus gaining secureemploymentwithsufficient remuneration to meet familyand other obligations.The backpay specification, Appendix J, clearly indi-cates that after 1977, Sanford's course of action did real-ize interim earnings almost equal to the income he wouldhave received if he had not been unlawfully dischargedby Respondent.There was no indication that embarkingon a different course of action would have providedgreater mitigation.The record does not show willful in-currence of loss of earnings,a clearly unjustifiable refusalto take desirable new employment or other actions thatcould be described as not constituting a reasonable effortto mitigate loss of income.Respondent next notes that Sanford had experiencedlayoffs during his employment with Gray Line and that,because he did not seek other employment during suchperiods of layoff, it was a willful failure to mitigate. San-ford testified that he did not seek other employment be-cause he was still workingfor Gray Line. There was noshowing that during these periods of layoff there wereother jobs available or offered that he refused to accept.There was no evidence adduced regarding the nature ofthe layoff, what typeof informationhe received, orwhether he had any knowledge that the layoff would beother than of short duration. Respondent did call a rep-resentative of Gray Line who appeared and testified, butno evidence regarding what type of information, if any,the claimant received about the layoffs was adduced.One layoff lasted from July to September 22, 1977,and then hewas againlaid off December 4 and mayhave been recalled December 12, 1977. There was noevidence that the economic downturn impacting GrayLine was not alsodecreasingthe need of other bus com-panies for employees or that it would be fruitful or rea-sonable for him toseekemployment elsewhere. There isno evidence he should have known the layoff would beso long.Given thenatureof the tour bus industry inHawaii as reflected in this record, it appears that therewere fairly regular periods of layoff of short duration.The summer and fall of 1977 may have been such aperiod. There was no indication Sanford could not rea-sonably anticipate quick reinstatementnor of any otherfactor that should have caused him to seek other em-ployment.Whether Sanford would have lowered his in-terim earnings by seeking employment elsewhere andlosing the seniority he had established at Gray Line wasnot a matter placed in evidence.Accordingly, it cannotbe found that his failure to seek other employment, giventhe nature of the tour bus industry, his age, and his lackof job skills other than as a tour bus operator can be con-strued as a willful loss of earnings or an unreasonablefailure to mitigate such loss. On the contrary,Sanford'sability to earn almost the same income after the first yearby working for Gray Line that he would have earnedhad he not been unlawfully discharged tends to supporthis decisions regarding the most reasonable manner ofmitigation.As noted above, claimants'obligation to make a rea-sonable search for similar employment cannot be appliedwithout consideration of the total circumstances involvedin each proceeding and the particular attributes of eachclaimant.We considera claimant's actions in seeking em-ployment years after these decisions are made in an his-torical context that can only be inferred from the recordevidence.In this case, those employees who readilyfound full-time employment as tour bus drivers withother companies had Japanese language skills.There wasno showing Sanford was similarly skilled.It is undis-puted that the tour bus companies hired on the basis ofpersonal recommendation or word of mouth. There wasno showing that Sanford had sufficient contacts or rec-ommendations to procure other employment.Also, therewas no sufficient description of the operations of GrayLine compared to the other tour bus companies operat-ing in Hawaii that indicated there was a reasonable po-tential that further searches for employment would haveresulted in greater mitigation.Once Sanford found a potentially long-term positionwith opportunity to become a full-time driver, layoffsprioi to attainment of senior full-time positions does notrequire he leave that position and obtain a new job, pos-siblywith lower seniority and lower pay. There was noevidence about the working conditions at Gray Linewhich could be considered relevant in determining thereasonableness of his job search.His job search did resultin the expeditious acquisition of employment. SeeNLRBv.Tama Meat Packing Corp.,634 F.2d 1071, 1073 (8thCir. 1980). The decision inTama Meat Packing Corp.,244 NLRB 1052 (1979), also refused to speculate about aclaimant's particular actions.Respondent has the obliga-tion to reduce, if not eliminate, the need for such specu-lation and has failed to do so in this case. It is concludedthat Sanford made an honest and good-faith effort toobtain suitable interim employment given his backgroundand experience.Respondent further argues that Sanford's leave recordatGray Line indicates that he was unavailable for workon a number of days due to illness or vacations. Re-spondent failed to show that these were proper offsetsagainst grossbackpay since Sanford,as a full-time em-ployee of Rainbow, was entitled to vacation leave aswell as sick pay. Sanford was compensated for a brokenwrist that temporarily disabled him. This was apparentlyan industrial accident. There was no showing that Re-spondent would not have similarly compensated him northat it should be considered a proper offset.The only offset allowable for Workers' Compensationpayments is where temporary disability payments aregiven as a substitute for lost wages under applicable statelaw. There are differences among the States.Respondentdid not contend that under Hawaiian law compensationwas given as a substitute for lost wages. The record isunclear in this proceeding on whether the benefits orpayments received by Sanford are deductible insofar asthey constitute payment for wages lost by a discrimina-tee during a backpay period rather than a reparation forphysical damage suffered, thus a collateral benefit unre-lated to wages and excluded from computation of interimearnings. Respondent did not ask for any time to investi-gate the matter even though the testimony about this RAINBOW COACHESinjury was given prior to the 6-week recess in the pro-ceeding.Sanford was incapacitated from September 20 to Octo-ber 2, 1980. There was no showing by Respondent that ifhe remained in its employ he would not have been com-pensated as a full-time employee for this period of inca-pacitation. Since this could have been a benefit he wouldhave received from Respondent, it is not properly con-sidered asanoffset to gross backpay. SeeCanova Moving& Storage Co.,261 NLRB 639 at 640 (1982). Because Re-spondent failed to bear its burden of proving mitigation,alldoubts must be resolved in favor of the claimant;these offsets will not be allowed.It is concluded that Sanford should receive total netbackpay of $10,279.23, plus interest.THE REMEDYFor the reasons described above, I find that Respond-ent's obligations to the discriminatees herein will be dis-charged by the payment to them of the respectiveamounts set forth in the appendices annexed hereto. Suchamounts shall be payable, plus interest on those sums, inthe manner provided in F.W. Woolworth Co.,90 NLRB201289 (1950), andFlorida Steel Corp.,231NLRB 651(1977). See generallyIsisPlumbing Co.,138NLRB 716(1962).21Respondent,RainbowCoaches,Inc.,Honolulu,Hawaii, its officers, agents, successors, and assigns, shallmake the employees involved in this proceeding wholeby payment to them of the following amounts, togetherwith interest as set forth in the remedy section of this de-cision, and continue until the amounts are paid in full,but minus tax withholdings required by Federal and statelaws:SimeonAgao, Jr.$7,321.18MichaelAkamine1,663.18Miles Fonseca18,421.76YukioIho1,687.57LaneKaaiai14,963.76Eric Kama9,166.14RalphKaui17,251.24James Louis2,952.17Ronald Sai11,182.34Henry Sanford10,279.23Paul Uwata-0-21 If noexceptionsare filed asprovided by Sec. 102 46 of theBoard'sOrdershall, asprovidedin Sec.102 48 of the Rules, be adopted by theRules and Regulations,the findings,conclusions,and recommendedBoard andallobjections to themshall be deemedwaived forallpur-posesAPPENDIX AClaimant:Simeon Agao Jr.YeariQtr.GrossBackpayInterimEarningsDeductibleExpensesNet InterimEarningsNet Backpay1977 ..............................................................................I$2,491.521$822.372$15.00$807.37$1,684.15II3,810.5633,492.5803,492.58317.98III3,810.5633,094.0203,094.02716.54IV3,810.5632,543.6802,543 681,266.881978 ...........................................................................13,810.5633,949.0503,949.050II3,897.0833,112.9603,112.96784.12III3,933.3333,276.5503,276.55656.78IV4,003.5034,073.0704,073.0701979 ......................................................................14,061.4634,024.4804,024.4836.98II4,097.5134,554.9504,554.950III4,155.1934,975.3404,975.340IV4,155.1933,467.5603,467.56678.631980......I4,456.7234,656.1604,456.160II4,625.9234,178.5504,178.55447.37III4,625.9234,175.0904,175.09450.83IV1,067.523795.600795.60271.921Robert's Hawaii Tours, Inc.; Royal VSP Services.2Mileage, telephone calls.3Robert's Hawaii Tours, Inc. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDClaimant:Michael AkamineAPPENDIX B6Charley's Tours &Transportation,Inc., Casual constructionwork.7Casual construction work.APPENDIX DYearQtr.GrossInterimNetBackpayEarningsBackpayClaimant:Yukio Iho1977 ..................I$2,326.621$776.48$1,550.14II3,558.3614,763.960YearQtr.GrossInterimNetBackpayEarningsBackpayIII3,558.3613,445.32113.04IV3,558.3614,192.6201978 ..................I3,558.3614,779.6001977 ..................I$2,465.851$825.48$1,640.37II3,640.9214,839.100II3,771.3014,440.620III3,675.4815,616.180III3,771.3013,724.1047.20IV3,785.7615,454.170IV3,771.3014,460.1601979 ..................I3,789.7614,820.4601978 ..................I3,771.3014,693.520II3,827.1615,656.700II3,858.6614,262.100III3,887.0016,111.560III3,895.3015,308.680IV3,887.0015.397.780IV4,019.9215,739.1601980..................I4,174.5216,629.9001979 ..................I4,024.8014,846.960II4,335.7615,833.700II4061.2015,685.500III4,335.7616,214.400III4,119.44169403.900IV1,000.5621,243.800IV4,119.4415,480.700Total Net Backpay ............................................$1,663.181980.................I4,424.1016,538.140II4,595.1115,898.7001Robert's Hawaii Tours, Inc.III4,595.1116,403.400THIRD AMENDED APPENDIX CIV1.060.4111,269.690Claimant:Miles FonsecaYearQtr.GrossInterimNetBackpayEarningsBackpay1977 ..................I$1,067.261$652.93$414.33II1,632.382483.451,148.93III1,632.382298.001,334.38IV1,632.382216.001,416.381978 ..................I1,632.384577.151,055.23II1,670.922666.251,004.67III1,682.704795.20887.50IV1,701.964513.131,188.831979 ..................11,701.965360.861,341.10II1,701.96547.901,654.06III1,701.966473.191,228.77IV1,701.967416.661,285.301980..................11,771.287416.661,354.62II1,840.937416.661,424.27III1,840.937416.661,424.27IV283.22764.1021912Subtotal...........................................................$18,381.76Union dues..................................................................40.00TOTAL NET BACKPAY .............................$18,421.761Rainbow Coaches, Charley's Tours & Transportation.2Charley's Tours & Transportation, Inc.2Greyhound.4Greyhound, Charley's Tours & Transportation, Inc.5 Charley's Tours & Transportation.Total NetBackpay............................................$1,687.571Robert's HawaiiTours, Inc.AMENDED APPENDIX EClaimant:LaneKaniaiYearQtr.GrossInterimNetBackpayEarningsBackpay1977 .................I$993.48$0$993.48II1,519.4401,519.44III1,519.4401,519.44IV1,519.4401,519.441978 ..................I1,519.4401,519.44II1,557.7201,557.72III1,569.3901,569.39IV1,588.4701,588.471979 ..................I1,588.4701,588.47II1,588.4701,588.47III000IV0001980 ..................I000II000III000IV000Total Net Backpay ............................................$14,963.76 RAINBOW COACHES203SECOND AMENDED APPENDIX FSECOND AMENDED APPENDIX F-ContinuedClaimant:Eric KamaClaimant:Eric KamaYearQtr.GrossInterimNetBackpayEarningsBackpay1977 ..................I$1,233.01$0$1,233.01II1,885.78'474.401,411.38III1,885.7800IV1,885.7800GrossInterimNetBackpayEarningsBackpayII2,143.1821,094.261,048.92III2,143.1821,273.23869.95IV412.15'119.53292.621978 ..................I1,885.78'286.081,500.70Subtotal ..............................................................$8,966.14II1,933.4200III1,947.9500Union dues .....................................................................200.00V1,971.711564.211,407.50Total Net Back1979 ............1,971.7111,034.51883.98paY ............................................$9,166.14II1,971.7111,305.48666.23III1,971.7111,897.8091.91V1,971.711229.281,672.43'Charley's Tours & Transportation, Inc.1980 .............I2,057.2821,061.47995.812Charley's Tours & Transportation, Inc.; Robert'sHawaii21,094.26Tours, Inc.1,048.9221,273.23869.95AMENDED APPENDIX GClaimant:Ralph KauiYearQe>:GrossBackpayInterimEarningsDecuctibleExpensesNet InterimEarningsNet Backpay1977 .................................................................................I$2,554.34'$1,633.462$34.50$1,598.96$955.38II3,906.6393,144.48437.503,106.98799.65III3.906.6391,431.13437.501,393.632,513.00IV3,906.6363,293.51437.503,256.01650.621978................................................................................I3,906.6365,144.70439.005,105.700II3,997.1162,342.42439.002,303.420III4,035.097787.96439.00748.961,941.23IV4,164.1274,729.77439.004,690.7701979 .................................................................................I4,169.2365,335.21439.005,296.210II4,206.9363,846.90439.003,807.90399.03III4,267,2564,277.98439.004,238.98399.03IV4,267.2584,891.87439.004,825.8701980 .................................................................................14,582.9182,826.4748.002,778.471,804.44II4,760.0881,589.31448.001,541.313,218.77III4,760.089542.32448.00494.324,265.76IV915.408255.314800243.31672.09Total NetBackpay................................................................................................................................................................$17,251.24'VSP Tours,Interisland Resorts.2Union dues,mileage.' Interisland Resorts.4 Union dues.6 Interisland Resorts,ARA Services.6ARA Services.7ARAServices,Columbia Pictures.8ARAServices, Hawaiian Secic Tours.Hawaiian Secic Tours.YearQtr. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDAMENDED APPENDIX HClaimant:James LouisYearQtr.GrossInterimNetBackpayEarningsBackpay1977 ..................I$1,653.76'$1,137.37$516.39II2,529.28193.502,435.78Total NetBackpay..........................................$2,952.17'Rainbow Coaches.SECOND AMENDED APPENDIX IClaimant:Ronald SaiYearQtr.GrossInterimNetBackpayEarningsBackpay1977 ..................I$1.116.22'$331.76$804.46II1,707.1612,250.000III1,707.161140.25997.344569.53IV1,707.161354.871,352.291978 ..................I1,707.161371.951,335.21II1,750.242269.301,480.94III1,763.359425.251,338.10IV1,784.7791,400.00384.771979 ..................I1,784.779777.001,007.77II1,784.7791,565.38219.39III1,784.7791,585.50199.27IV1,784.7791,288.00496.771980..................I1,862.289306.251,556.03II000III000IV000'Charley's Tours &Transportation, Inc.9Charley'sTours & Transportation,Inc.;Ray'sExpress.9Ray'sExpress.4 Offset for unavailability.AMENDED APPENDIX JClaimant:Henry SanfordYearQtr.GrossInterimNetBackpayEarningsBackpay1977 ..................I$2,622.34'$1,230.03 $1,392.31II4,010.6312,703.091,307.54III4,010.631317.923,692.71IV4,010.6312,669.613,692.711978 ..................I4,010.6313, 964.8145.82II4,101.1113,192.37908.74III4,139.0914,570.980IV4,268.1213,450.50817.621979 .................14,273.2313,875.78397.45II4,310.9314,413.870III4,371.2516, 296.270IV4,371.2515,236.3901980 ..................I4,686.9115,140.430II4,864.0815,535.840III4,864.0814, 918.520IV929.401553.38376.02Total Net Backpay ...........................................$10,279.23'Grey Line.Total Net Backpay ............................................$11,182.34